
	

115 HR 5925 : Coordinated Response through Interagency Strategy and Information Sharing Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5925
		IN THE SENATE OF THE UNITED STATES
		June 21, 2018 Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To codify provisions relating to the Office of National Drug Control, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coordinated Response through Interagency Strategy and Information Sharing Act or the CRISIS Act. 2.Office of National Drug Control (a)RedesignationThe Office of National Drug Control Policy shall be known as the Office of National Drug Control.
 (b)ReferencesAny reference in any other Federal law, Executive order, rule, regulation, or delegation of authority, or any document of or relating to the Office of National Drug Control Policy is deemed to refer to the Office of National Drug Control.
 (c)CodificationSubtitle I of title 31, United States Code, is amended by adding at the end the following new chapter:
				
					10Office of National Drug Control
						
							Subchapter I—Office
							1001. Definitions.
							1002. Office of National Drug Control.
							1003. Administration of the Office.
							1004. National drug control program budget.
							1005. National drug control strategy.
							1006. Development of an annual national drug control assessment.
							1007. Monitoring and evaluation of national drug control program.
							1008. Coordination and oversight of the national drug control program.
							1009. Emerging threats task force, plan, campaign.
							1010. National and international coordination.
							1011. Interdiction.
							1012. Treatment coordinator.
							1013. Critical information coordination.
							1014. Authorization of appropriations.
							Subchapter II—Drug-Free Communities Support Program
							1021. Establishment of drug-free communities support program.
							1022. Program authorization.
							1023. Information collection and dissemination with respect to grant recipients.
							1024. Technical assistance and training.
							1025. Supplemental grants for coalition mentoring activities.
							1026. Authorization for National Community Antidrug Coalition Institute.
							1027. Definitions.
							1028. Drug–free communities reauthorization.
						IOffice
 1001.DefinitionsIn this chapter: (1)AgencyThe term agency has the meaning given the term executive agency in section 102.
								(2)Appropriate congressional committees
 (A)In generalThe term appropriate congressional committees means— (i)the Committee on the Judiciary, the Committee on Appropriations, the Committee on Health, Education, Labor, and Pensions, and the Caucus on International Narcotics Control of the Senate; and
 (ii)the Committee on Oversight and Government Reform, the Committee on the Judiciary, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives.
 (B)Submission to CongressAny submission to Congress shall mean submission to the appropriate congressional committees. (3)Demand reductionThe term demand reduction means any activity conducted by a National Drug Control Program Agency, other than an enforcement activity, that is intended to reduce or prevent the use of drugs or support or provide treatment and recovery efforts, including—
 (A)education about the dangers of illicit drug use; (B)services, programs, or strategies to prevent substance use disorder, including evidence-based education campaigns, community-based prevention programs, collection and disposal of unused prescription drugs, and services to at-risk populations to prevent or delay initial use of an illicit drug;
 (C)substance use disorder treatment; (D)illicit drug use research;
 (E)drug-free workplace programs; (F)drug testing, including the testing of employees;
 (G)interventions for illicit drug use and dependence; (H)expanding availability of access to health care services for the treatment of substance use disorders;
 (I)international drug control coordination and cooperation with respect to activities described in this paragraph;
 (J)pre- and post-arrest criminal justice interventions such as diversion programs, drug courts, and the provision of evidence-based treatment to individuals with substance use disorders who are arrested or under some form of criminal justice supervision, including medication assisted treatment;
 (K)other coordinated and joint initiatives among Federal, State, local, and Tribal agencies to promote comprehensive drug control strategies designed to reduce the demand for, and the availability of, illegal drugs;
 (L)international illicit drug use education, prevention, treatment, recovery, research, rehabilitation activities, and interventions for illicit drug use and dependence; and
 (M)research related to any of the activities described in this paragraph. (4)DirectorThe term Director means the Director of the Office of National Drug Control.
 (5)DrugThe term drug has the meaning given the term controlled substance in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)). (6)Drug controlThe term drug control means any activity conducted by a National Drug Control Program Agency involving supply reduction or demand reduction.
 (7)Emerging drug threatThe term emerging drug threat means the occurrence of a new and growing trend in the use of an illicit drug or class of drugs, including rapid expansion in the supply of or demand for such drug.
 (8)Illicit drug use; illicit drugs; illegal drugsThe terms illicit drug use, illicit drugs, and illegal drugs include the illegal or illicit use of prescription drugs. (9)Law enforcementThe term law enforcement or drug law enforcement means all efforts by a Federal, State, local, or Tribal government agency to enforce the drug laws of the United States or any State, including investigation, arrest, prosecution, and incarceration or other punishments or penalties.
 (10)National drug control programThe term National Drug Control Program means programs, policies, and activities undertaken by National Drug Control Program Agencies pursuant to the responsibilities of such agencies under the National Drug Control Strategy, including any activities involving supply reduction, demand reduction, or State, local, and Tribal affairs.
 (11)National drug control program agencyThe term National Drug Control Program Agency means any agency (or bureau, office, independent agency, board, division, commission, subdivision, unit, or other component thereof) that is responsible for implementing any aspect of the National Drug Control Strategy, including any agency that receives Federal funds to implement any aspect of the National Drug Control Strategy, but does not include any agency that receives funds for drug control activity solely under the National Intelligence Program or the Military Intelligence Program.
 (12)National drug control strategy; StrategyThe term National Drug Control Strategy or Strategy means the strategy developed and submitted to Congress under section 1005. (13)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (14)OfficeThe term Office means the Office of National Drug Control. (15)State, local, and tribal affairsThe term State, local, and Tribal affairs means domestic activities conducted by a National Drug Control Program Agency that are intended to reduce the availability and use of illegal drugs, including—
 (A)coordination and enhancement of Federal, State, local, and Tribal law enforcement drug control efforts;
 (B)coordination and enhancement of efforts among National Drug Control Program Agencies and State, local, and Tribal demand reduction and supply reduction agencies;
 (C)coordination and enhancement of Federal, State, local, and Tribal law enforcement initiatives to gather, analyze, and disseminate information and law enforcement intelligence relating to drug control among domestic law enforcement agencies; and
 (D)other coordinated and joint initiatives among Federal, State, local, and Tribal agencies to promote comprehensive drug control strategies designed to reduce the demand for, and the availability of, illegal drugs.
 (16)Substance use disorder treatmentThe term substance use disorder treatment means an evidence-based, professionally directed, deliberate, and planned regimen including evaluation, observation, medical monitoring, and rehabilitative services and interventions such as pharmacotherapy, behavioral therapy, and individual and group counseling, on an inpatient or outpatient basis, to help patients with substance use disorder reach recovery.
 (17)Supply reductionThe term supply reduction means any activity or program conducted by a National Drug Control Program Agency that is intended to reduce the availability or use of illegal drugs in the United States or abroad, including—
 (A)law enforcement outside the United States; (B)domestic law enforcement;
 (C)source country programs, including economic development programs primarily intended to reduce the production or trafficking of illicit drugs;
 (D)activities to control international trafficking in, and availability of, illegal drugs, including— (i)accurate assessment and monitoring of international drug production and interdiction programs and policies; and
 (ii)coordination and promotion of compliance with international treaties relating to the production, transportation, or interdiction of illegal drugs;
 (E)activities to conduct and promote international law enforcement programs and policies to reduce the supply of drugs;
 (F)activities to facilitate and enhance the sharing of domestic and foreign intelligence information among National Drug Control Program Agencies, relating to the production and trafficking of drugs in the United States and in foreign countries;
 (G)activities to prevent the diversion of drugs for their illicit use; and (H)research related to any of the activities described in this paragraph.
									1002.Office of National Drug Control
 (a)Establishment of officeThere is established in the Executive Office of the President an Office of National Drug Control, which shall—
 (1)lead the national drug control effort, including coordinating with Nation Drug Control Program Agencies;
 (2)coordinate and oversee the implementation of the national drug control policy, including the National Drug Control Strategy;
 (3)assess and certify the adequacy of National Drug Control Programs and the budget for those programs;
 (4)monitor and evaluate the effectiveness of national drug control policy efforts, including the National Drug Control Program Agencies’ programs, by developing and applying specific goals and performance measurements and tracking program-level spending;
 (5)identify and respond to emerging drug threats related to illicit drug use; (6)administer and evaluate grant programs in furtherance of the National Drug Control Strategy; and
 (7)facilitate broad-scale information sharing and data standardization among Federal, State, and local entities to support the national drug control efforts.
									(b)Director of national drug control and deputy director
									(1)Director
 (A)In generalThere shall be at the head of the Office a Director who shall hold the same rank and status as the head of an executive department listed in section 101 of title 5.
 (B)AppointmentThe Director shall be appointed by the President, by and with the advice and consent of the Senate, and shall serve at the pleasure of the President.
										(2)Deputy director
 (A)In generalThere shall be a Deputy Director who shall report directly to the Director, be appointed by the President, and serve at the pleasure of the President.
 (B)ResponsibilitiesThe Deputy Director shall— (i)carry out the responsibilities delegated by the Director; and
 (ii)be responsible for effectively coordinating with the each Coordinator established under this chapter.
											(c)Responsibilities
 (1)Policies, goals, objectives, and prioritiesThe Director shall assist the President in directing national drug control efforts, including establishing policies, goals, objectives, and priorities for the National Drug Control Program that are based on evidence-based research.
 (2)ConsultationTo formulate the National Drug Control policies, goals, objectives, and priorities, the Director— (A)shall consult with—
 (i)State and local governments; (ii)National Drug Control Program Agencies;
 (iii)each committee, working group, council, or other entity established under this chapter, as appropriate;
 (iv)the public; (v)appropriate congressional committees; and
 (vi)any other person in the discretion of the Director; and (B)may—
 (i)establish advisory councils; (ii)acquire data from agencies; and
 (iii)request data from any other entity. 1003.Administration of the Office (a)Employment (1)Authority of the directorThe Director may select, appoint, employ, and fix compensation of such officers and employees of the Office as may be necessary to carry out the functions of the Office under this chapter.
									(2)Prohibitions
 (A)GenerallyNo person shall serve as Director or Deputy Director while serving in any other position in the Federal Government.
 (B)Prohibition on political campaigningAny officer or employee of the Office who is appointed to that position by the President, by and with the advice and consent of the Senate, may not participate in Federal election campaign activities, except that such officer or employee is not prohibited by this subparagraph from making contributions to individual candidates.
 (b)Prohibition on the use of funds for political campaigns or ballot initiativesNo funds authorized under this chapter may be obligated for the purpose of influencing any Federal, State, or local election or ballot initiative.
								(c)Personnel detailed to office
 (1)EvaluationsNotwithstanding any provision of chapter 43 of title 5, the Director shall perform the evaluation of the performance of any employee detailed to the Office for purposes of the applicable performance appraisal system established under such chapter for any rating period, or part thereof, that such employee is detailed to the Office.
									(2)Compensation
 (A)Bonus paymentsSubject to the availability of appropriations, the Director may provide periodic bonus payments to any employee detailed to the Office.
 (B)RestrictionsAn amount paid under this paragraph to an employee for any period— (i)shall not be greater than 20 percent of the basic pay paid or payable to such employee for such period; and
 (ii)shall be in addition to the basic pay of such employee. (C)Aggregate amountThe aggregate amount paid during any fiscal year to an employee detailed to the Office as basic pay, awards, bonuses, and other compensation shall not exceed the annual rate payable at the end of such fiscal year for positions at level III of the Executive Schedule.
 (d)Congressional access to informationThe location of the Office in the Executive Office of the President shall not be construed as affecting access by Congress, or any committee of the House of Representatives or the Senate, to any—
 (1)information, document, or study in the possession of, or conducted by or at the direction of the Director; or
 (2)personnel of the Office. (e)Other authorities of the directorIn carrying out this chapter, the Director may—
 (1)use for administrative purposes, on a reimbursable basis, the available services, equipment, personnel, and facilities of Federal, State, and local agencies;
 (2)procure the services of experts and consultants in accordance with section 3109 of title 5 relating to appointments in the Federal Service, at rates of compensation for individuals not to exceed the daily equivalent of the rate of pay payable under level IV of the Executive Schedule under section 5311 of such title; and
 (3)use the mails in the same manner as any other agency. (f)General services administrationThe Administrator of General Services shall provide to the Director, on a reimbursable basis, such administrative support services as the Director may request.
								1004.National drug control program budget
 (a)Budget RecommendationsNot later than July 1 of each year, the Director shall provide to the head of each National Drug Control Program Agency budget recommendations, including requests for specific initiatives that are consistent with the priorities of the President under the National Drug Control Strategy, which shall—
 (1)apply to the budget for the next fiscal year scheduled for formulation under chapter 11, and each of the 4 subsequent fiscal years; and
 (2)address funding priorities developed in the National Drug Control Strategy. (b)Responsibilities of national drug control program agencies (1)In generalFor each fiscal year, the head of each National Drug Control Program Agency shall transmit to the Director a copy of the proposed drug control budget request of such agency at the same time as that budget request is submitted to their superiors (and before submission to the Office of Management and Budget) in the preparation of the budget of the President submitted to Congress under section 1105(a).
 (2)Submission of drug control budget requestsThe head of each National Drug Control Program Agency shall ensure timely development and submission to the Director of each proposed drug control budget request transmitted pursuant to this subsection, in such format as may be designated by the Director with the concurrence of the Director of the Office of Management and Budget.
 (3)Content of drug control budget requestsA drug control budget request submitted by the head of a National Drug Control Program Agency under this subsection shall include all requests for funds for any drug control activity undertaken by such agency, including demand reduction, supply reduction, and State, local, and Tribal affairs, including any drug law enforcement activities. If an activity has both drug control and nondrug control purposes or applications, such agency shall estimate by a documented calculation the total funds requested for that activity that would be used for drug control, and shall set forth in its request the basis and method for making the estimate.
									(c)Review and certification of budget requests and budget submissions of national drug control program
			 agencies
 (1)In generalThe Director shall review each drug control budget request submitted to the Director under subsection (b).
									(2)Review of budget requests
 (A)Inadequate requestsIf the Director concludes that a budget request submitted under subsection (b) is inadequate, in whole or in part, to implement the objectives of the National Drug Control Strategy with respect to the agency or program at issue for the year for which the request is submitted, the Director shall submit to the head of the applicable National Drug Control Program Agency a written description identifying the funding levels and specific initiatives that would, in the determination of the Director, make the request adequate to implement those objectives.
 (B)Adequate requestsIf the Director concludes that a budget request submitted under subsection (b) is adequate to implement the objectives of the National Drug Control Strategy with respect to the agency or program at issue for the year for which the request is submitted, the Director shall submit to the head of the applicable National Drug Control Program Agency a written statement confirming the adequacy of the request.
 (C)RecordThe Director shall maintain a record of each description submitted under subparagraph (A) and each statement submitted under subparagraph (B).
 (3)Specific requestsThe Director shall not confirm the adequacy of any budget request that requests a level of funding that will not enable achievement of the goals of the National Drug Control Strategy, including—
 (A)requests funding for Federal law enforcement activities that do not adequately compensate for transfers of drug enforcement resources and personnel to law enforcement and investigation activities;
 (B)requests funding for law enforcement activities on the borders of the United States that do not adequately direct resources to drug interdiction and enforcement;
 (C)requests funding for substance use disorder treatment activities that do not provide adequate results and accountability measures;
 (D)requests funding for substance use disorder treatment activities that do not adequately support and enhance Federal substance use disorder programs and capacity; and
 (E)requests funding for the operations and management of the Department of Homeland Security that does not include a specific request for funds for the Office of Counternarcotics Enforcement to carry out its responsibilities under section 878 of the Homeland Security Act of 2002 (6 U.S.C. 458).
										(4)Agency response
 (A)In generalThe head of a National Drug Control Program Agency that receives a description under paragraph (2)(A) shall include the funding levels and initiatives described by the Director in the budget submission for that agency to the Office of Management and Budget.
 (B)Impact statementThe head of a National Drug Control Program Agency that has altered its budget submission under this paragraph shall include as an appendix to the budget submission for that agency to the Office of Management and Budget an impact statement that summarizes—
 (i)the changes made to the budget under this paragraph; and (ii)the impact of those changes on the ability of that agency to perform its other responsibilities, including any impact on specific missions or programs of the agency.
 (C)Congressional notificationThe head of a National Drug Control Program Agency shall submit a copy of any impact statement under subparagraph (B) to the Senate, the House of Representatives, and the appropriate congressional committees, at the time the budget for that agency is submitted to Congress under section 1105(a).
										(5)Certification of budget submissions
 (A)In generalAt the time the head of a National Drug Control Program Agency submits its budget request to the Office of Management and Budget, the head of the National Drug Control Program Agency shall submit a copy of the budget request to the Director.
 (B)Review and certification of submissionsThe Director shall review each budget submission submitted under subparagraph (A) and submit to the appropriate congressional committees one of the following:
 (i)A written certification of the budget submission for the agency indicating such request fully funds the National Drug Control Programs as necessary to achieve the goals of the National Drug Control Strategy, including a written statement explaining the basis for the determination that the budget submission provides sufficient resources for the agency to achieve the goals of the Strategy.
 (ii)A written certification of the budget submission for the agency indicating such request partially funds the National Drug Control Programs as necessary to achieve the goals of the Strategy, including a written statement explaining the basis for the determination to certify the budget submission and identifying the level of funding sufficient to achieve the goals of the Strategy.
 (iii)A written decertification of the budget submission for the agency indicating the Director is unable to determine whether such budget submission for the agency fully funds or partially funds the National Drug Control Programs as necessary to achieve the goals of the National Drug Control Strategy, including a written statement identifying the additional information necessary for the Director to make a determination on such budget submission and the level of funding sufficient to achieve the goals of the Strategy.
 (iv)A written decertification of the budget submission for the agency indicating that such budget is insufficient to fund the National Drug Control Programs as necessary to achieve the goals of the Strategy, including a written statement explaining the basis for the determination that the budget is insufficient and identifying the level of funding sufficient to achieve the goals of the Strategy.
 (d)National drug control program budget proposalFor each fiscal year, following the transmission of proposed drug control budget requests to the Director under subsection (b), the Director shall, in consultation with the head of each National Drug Control Program Agency and the head of each major national organization that represents law enforcement officers, agencies, or associations—
 (1)develop a consolidated National Drug Control Program budget proposal designed to implement the National Drug Control Strategy and to inform Congress and the public about the total amount proposed to be spent on all supply reduction, demand reduction, State, local, and Tribal affairs, including any drug law enforcement, and other drug control activities by the Federal Government, which shall conform to the content requirements set forth in subsection (b)(3) and include—
 (A)for each National Drug Control Program Agency, a list of whether the funding level is full, partial, or insufficient to achieve the goals of the National Drug Control Strategy or whether the Director is unable to make such determination;
 (B)a statement describing the extent to which any budget of a National Drug Control Program Agency with less than full funding hinders progress on achieving the goals of the National Drug Control Strategy; and
 (C)alternative funding structures that could improve progress on achieving the goals of the National Drug Control Strategy; and
 (2)submit the consolidated budget proposal to the President and Congress. (e)Budget estimate or request submission to CongressWhenever the Director submits any budget estimate or request to the President or the Office of Management and Budget, the Director shall concurrently transmit to the appropriate congressional committees a detailed statement of the budgetary needs of the Office to execute its mission based on the good-faith assessment of the Director.
								(f)Reprogramming and transfer requests
 (1)In generalNo National Drug Control Program Agency shall submit to Congress a reprogramming or transfer request with respect to any amount of appropriated funds in an amount exceeding $1 million that is included in the National Drug Control Program budget unless the request has been approved by the Director. If the Director has not responded to a request for reprogramming subject to this paragraph within 30 days after receiving notice of the request having been made, the request shall be deemed approved by the Director under this paragraph and forwarded to Congress.
 (2)AppealThe head of any National Drug Control Program Agency may appeal to the President any disapproval by the Director of a reprogramming or transfer request under this subsection.
									1005.National drug control strategy
								(a)In general
 (1)Statement of drug policy prioritiesThe Director shall release a statement of drug control policy priorities in the calendar year of a Presidential inauguration following the inauguration but not later than April 1.
 (2)National drug control strategy submitted by the presidentNot later than the first Monday in February following the year in which the term of the President commences, the President shall submit to Congress a National Drug Control Strategy.
									(b)Development of the national drug control strategy
 (1)PromulgationThe Director shall promulgate the National Drug Control Strategy, which shall set forth a comprehensive plan to reduce illicit drug use and the consequences of such illicit drug use in the United States by limiting the availability of and reducing the demand for illegal drugs and promoting prevention, early intervention, treatment, and recovery support for individuals with substance use disorders.
 (2)State and local commitmentThe Director shall seek the support and commitment of State, local, and Tribal officials in the formulation and implementation of the National Drug Control Strategy.
 (3)Strategy based on evidenceThe Director shall ensure the National Drug Control Strategy is based on the best available medical and scientific evidence regarding the policies that are most effective in reducing the demand for and supply of illegal drugs.
 (4)Process for development and submission of national drug control strategyIn developing and effectively implementing the National Drug Control Strategy, the Director— (A)shall consult with—
 (i)the heads of the National Drug Control Program Agencies; (ii)each Coordinator established under this chapter;
 (iii)the Interdiction Committee, the Treatment Committee, and the Emerging Threats Task Force; (iv)the appropriate congressional committees and any other committee of jurisdiction;
 (v)State, local, and Tribal officials; (vi)private citizens and organizations, including community and faith-based organizations, with experience and expertise in demand reduction;
 (vii)private citizens and organizations with experience and expertise in supply reduction; and (viii)appropriate representatives of foreign governments; and
 (B)in satisfying the requirements of subparagraph (A), shall ensure, to the maximum extent possible, that State, local, and Tribal officials and relevant private organizations commit to support and take steps to achieve the goals and objectives of the National Drug Control Strategy.
										(c)Contents of the national drug control strategy
 (1)In generalThe National Drug Control Strategy submitted under subsection (a)(2) shall include the following: (A)A description of the current prevalence of illicit drug use in the United States, including both the availability of illicit drugs and the prevalence of substance use disorders, which shall include the following:
 (i)Such description for the previous 3 years for any drug identified as an emerging threat under section 1009 and any other illicit drug identified by the Director as having a significant impact on the prevalence of illicit drug use.
 (ii)A summary of the data and trends presented in the Drug Control Data Dashboard required under section 1013.
 (B)A mission statement detailing the major functions of the National Drug Control Program. (C)A list of comprehensive, research-based, long-range, quantifiable goals for reducing illicit drug use, including—
 (i)the percentage of the total flow of illicit drugs to be interdicted during the time period covered by the Strategy; and
 (ii)the number of individuals to receive substance use disorder treatment. (D)A description of how each goal established under subparagraph (C) will be achieved, including for each goal—
 (i)a list of each relevant National Drug Control Program Agency and each such agency’s related programs, activities, and available assets and the role of each such program, activity, and asset in achieving such goal;
 (ii)a list of relevant stakeholders and each such stakeholder’s role in achieving such goal; (iii)an estimate of Federal funding and other resources needed to achieve such goal;
 (iv)a list of each existing or new coordinating mechanism needed to achieve such goal; and (v)a description of the Office’s role in facilitating the achievement of such goal.
 (E)For each year covered by the Strategy, a performance evaluation plan for each goal established under subparagraph (C) for each National Drug Control Program Agency, including—
 (i)specific performance measures for each National Drug Control Program Agency and each such agency’s related programs and activities;
 (ii)annual and, to the extent practicable, quarterly objectives and targets for each performance measure; and
 (iii)an estimate of Federal funding and other resources needed to achieve each performance objective and target.
 (F)A list identifying existing data sources or a description of data collection needed to evaluate performance, including a description of how the Director will obtain such data.
 (G)A list of any anticipated challenges to achieving the National Drug Control Strategy goals and planned actions to address such challenges.
 (H)A description of how each goal established under subparagraph (C) was determined, including— (i)a description of each required consultation and a description of how such consultation was incorporated;
 (ii)data, research, or other information used to inform the determination to establish the goal; and (iii)for any goal established under subparagraph (C)(i), a statement of whether the goal will be adequate to disrupt drug trafficking organizations that supply the majority of foreign-sourced illicit drugs trafficked into the United States.
 (I)A 5-year projection for program and budget priorities. (J)A review of international, State, local, and private sector drug control activities to ensure that the United States pursues coordinated and effective drug control at all levels of government.
 (K)Such statistical data and information as the Director considers appropriate to demonstrate and assess trends relating to illicit drug use, the effects and consequences of illicit drug use (including the effects on children), supply reduction, demand reduction, drug-related law enforcement, and the implementation of the National Drug Control Strategy.
										(2)Additional strategies
 (A)In generalThe Director shall include in the National Drug Control Strategy the additional strategies described under this paragraph and shall comply with the following:
 (i)Provide a copy of the additional strategies to the appropriate congressional committees and to the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate.
 (ii)Issue the additional strategies in consultation with the head of each relevant National Drug Control Program Agency, any relevant official of a State, local, or Tribal government, and the government of other relevant countries.
 (iii)Not change any existing agency authority or construe any strategy described under this paragraph to amend or modify any law governing interagency relationship but may include recommendations about changes to such authority or law.
 (iv)Present separately from the rest of any strategy described under this paragraph any information classified under criteria established by an Executive order, or whose public disclosure, as determined by the Director or the head of any relevant National Drug Control Program Agency, would be detrimental to the law enforcement or national security activities of any Federal, State, local, or Tribal agency.
											(B)Requirement for southwest border counternarcotics
 (i)PurposesThe Southwest Border Counternarcotics Strategy shall— (I)set forth the Government’s strategy for preventing the illegal trafficking of drugs across the international border between the United States and Mexico, including through ports of entry and between ports of entry on that border;
 (II)state the specific roles and responsibilities of the relevant National Drug Control Program Agencies for implementing that strategy; and
 (III)identify the specific resources required to enable the relevant National Drug Control Program Agencies to implement that strategy.
 (ii)Specific content related to drug tunnels between the United States and MexicoThe Southwest Border Counternarcotics Strategy shall include— (I)a strategy to end the construction and use of tunnels and subterranean passages that cross the international border between the United States and Mexico for the purpose of illegal trafficking of drugs across such border; and
 (II)recommendations for criminal penalties for persons who construct or use such a tunnel or subterranean passage for such a purpose.
												(C)Requirement for Northern Border Counternarcotics Strategy
 (i)PurposesThe Northern Border Counternarcotics Strategy shall— (I)set forth the strategy of the Federal Government for preventing the illegal trafficking of drugs across the international border between the United States and Canada, including through ports of entry and between ports of entry on the border;
 (II)state the specific roles and responsibilities of each relevant National Drug Control Program Agency for implementing the strategy;
 (III)identify the specific resources required to enable the relevant National Drug Control Program Agencies to implement the strategy;
 (IV)be designed to promote, and not hinder, legitimate trade and travel; and (V)reflect the unique nature of small communities along the international border between the United States and Canada, ongoing cooperation and coordination with Canadian law, enforcement authorities, and variations in the volumes of vehicles and pedestrians crossing through ports of entry along the international border between the United States and Canada.
 (ii)Specific content related to cross-border Indian reservationsThe Northern Border Counternarcotics Strategy shall include— (I)a strategy to end the illegal trafficking of drugs to or through Indian reservations on or near the international border between the United States and Canada; and
 (II)recommendations for additional assistance, if any, needed by Tribal law enforcement agencies relating to the strategy, including an evaluation of Federal technical and financial assistance, infrastructure capacity building, and interoperability deficiencies.
 (3)Classified informationAny contents of the National Drug Control Strategy that involve information properly classified under criteria established by an Executive order shall be presented to Congress separately from the rest of the National Drug Control Strategy.
 (4)Selection of data and informationIn selecting data and information for inclusion in the Strategy, the Director shall ensure— (A)the inclusion of data and information that will permit analysis of current trends against previously compiled data and information where the Director believes such analysis enhances long-term assessment of the National Drug Control Strategy; and
 (B)the inclusion of data and information to permit a standardized and uniform assessment of the effectiveness of drug treatment programs in the United States.
 (d)Annual performance supplementNot later than the first Monday in February of each year following the year in which the National Drug Control Strategy is submitted pursuant to subsection (a)(2), the Director shall submit to the appropriate congressional committees a supplement to the Strategy that shall include—
 (1)annual and, to the extent practicable, quarterly quantifiable and measurable objectives and specific targets to accomplish long-term quantifiable goals specified in the Strategy; and
 (2)for each year covered by the Strategy, a performance evaluation plan for each goal listed in the Strategy for each National Drug Control Program Agency, including—
 (A)specific performance measures for each National Drug Control Program Agency and each such agency’s related programs and activities;
 (B)annual and, to the extent practicable, quarterly objectives and targets for each performance measure; and
 (C)an estimate of Federal funding and other resources needed to achieve each performance objective and target.
										(e)Submission of revised strategy
 (1)In generalThe President may submit to Congress a revised National Drug Control Strategy that meets the requirements of this section—
 (A)at any time, upon a determination of the President, in consultation with the Director, that the National Drug Control Strategy in effect is not sufficiently effective; or
 (B)if a new President or Director takes office. (2)No submissionIn each year the President does not submit a National Drug Control Strategy or a revised National Drug Control Strategy, the Director shall evaluate the efficacy and appropriateness of the goals of the National Drug Control Strategy and include a statement affirming the adequacy of the goals in the performance supplement under subsection (d).
 (f)Failure of President to submit National Drug Control StrategyIf the President does not submit a National Drug Control Strategy to Congress in accordance with subsection (a)(2), not later than 5 days after the first Monday in February following the year in which the term of the President commences, the President shall send a notification to the appropriate congressional committees—
 (1)explaining why the Strategy was not submitted; and (2)specifying the date by which the Strategy will be submitted.
									1006.Development of an annual national drug control assessment
 (a)TimingNot later than the first Monday in February of each year, the Director shall submit to the President, Congress, and the appropriate congressional committees, a report assessing the progress of each National Drug Control Program Agency toward achieving each goal, objective, and target contained in the National Drug Control Strategy applicable to the prior fiscal year.
 (b)Process for development of the annual assessmentNot later than November 1 of each year, the head of each National Drug Control Program Agency shall submit, in accordance with guidance issued by the Director, to the Director an evaluation of progress by the agency with respect to the National Drug Control Strategy goals using the performance measures for the agency developed under this chapter, including progress with respect to—
 (1)success in achieving the goals of the National Drug Control Strategy; (2)success in reducing domestic and foreign sources of illegal drugs;
 (3)success in expanding access to and increasing the effectiveness of substance use disorder treatment;
 (4)success in protecting the borders of the United States (and in particular the Southwestern border of the United States) from penetration by illegal narcotics;
 (5)success in reducing crime associated with drug use in the United States; (6)success in reducing the negative health and social consequences of drug use in the United States; and
 (7)implementation of substance use disorder treatment and prevention programs in the United States and improvements in the adequacy and effectiveness of such programs.
 (c)Contents of the annual assessmentThe Director shall include in the annual assessment required under subsection (a)— (1)a summary of each evaluation received by the Director under subsection (b);
 (2)a summary of the progress of each National Drug Control Program Agency toward the National Drug Control Strategy goals of the agency using the performance measures for the agency developed under this chapter;
 (3)an assessment of the effectiveness of each National Drug Control Program Agency and program in achieving the National Drug Control Strategy for the previous year, including a specific evaluation of whether the applicable goals, measures, objectives, and targets for the previous year were met;
 (4)for each National Drug Control Program Agency that administers grant programs, an evaluation of the effectiveness of each grant program, including an accounting of the funds disbursed by the program in the prior year and a summary of how those funds were used by the grantees and sub-grantees during that period;
 (5)a detailed accounting of the amount of funds obligated by each National Drug Control Program Agency in carrying out the responsibilities of that agency under the Strategy;
 (6)an assessment of the effectiveness of any Emerging Threat Response Plan in effect for the previous year, including a specific evaluation of whether the objectives and targets were met and reasons for the success or failure of the previous year’s plan;
 (7)a detailed accounting of the amount of funds obligated during the previous fiscal year for carrying out the campaign under section 1009(d), including each recipient of funds, the purpose of each expenditure, the amount of each expenditure, any available outcome information, and any other information necessary to provide a complete accounting of the funds expended; and
 (8)the assessments required under this subsection shall be based on the Performance Measurement System describe in subsection (d).
 (d)Performance measurement systemThe Director shall include in the annual assessment required under subsection (a) a national drug control performance measurement system, that—
 (1)develops annual, 2-year, and 5-year performance measures, objectives, and targets for each National Drug Control Strategy goal and objective established for reducing drug use, availability, and the consequences of drug use;
 (2)describes the sources of information and data that will be used for each performance measure incorporated into the performance measurement system;
 (3)identifies major programs and activities of the National Drug Control Program Agencies that support the goals and annual objectives of the National Drug Control Strategy;
 (4)evaluates the contribution of demand reduction and supply reduction activities implemented by each National Drug Control Program Agency in support of the National Drug Control Strategy;
 (5)monitors consistency between the drug-related goals, measures, targets, and objectives of the National Drug Control Program Agencies and ensures that each agency’s goals and budgets support, and are fully consistent with, the National Drug Control Strategy; and
 (6)coordinates the development and implementation of national drug control data collection and reporting systems to support policy formulation and performance measurement, including an assessment of—
 (A)the quality of current drug use measurement instruments and techniques to measure supply reduction and demand reduction activities;
 (B)the adequacy of the coverage of existing national drug use measurement instruments and techniques to measure the illicit drug user population and groups that are at risk for illicit drug use;
 (C)the adequacy of the coverage of existing national treatment outcome monitoring systems to measure the effectiveness of substance use disorder treatment in reducing illicit drug use and criminal behavior during and after the completion of substance use disorder treatment; and
 (D)the actions the Director shall take to correct any deficiencies and limitations identified pursuant to subparagraphs (A), (B), and (C).
 (e)ModificationsA description of any modifications made during the preceding year to the national drug performance measurement system described in subsection (d) shall be included in each report submitted under subsection (a).
 (f)Annual report on consultationThe Director shall include in the annual assessment required under subsection (a)— (1)a detailed description of how the Office has consulted with and assisted State, local, and Tribal governments with respect to the formulation and implementation of the National Drug Control Strategy and other relevant issues; and
 (2)a general review of the status of, and trends in, demand reduction activities by private sector entities and community-based organizations, including faith-based organizations, to determine their effectiveness and the extent of cooperation, coordination, and mutual support between such entities and organizations and Federal, State, local, and Tribal government agencies.
									(g)Performance-Budget coordinator
 (1)DesignationThe Director shall designate or appoint a United States Performance-Budget Coordinator to— (A)ensure the Director has sufficient information necessary to analyze the performance of each National Drug Control Program Agency, the impact Federal funding has had on the goals in the Strategy, and the likely contributions to the goals of the Strategy based on funding levels of each National Drug Control Program Agency, to make an independent assessment of the budget request of each agency under section 1004;
 (B)advise the Director on agency budgets, performance measures and targets, and additional data and research needed to make informed policy decisions under sections 1004 and 1005; and
 (C)other duties as may be determined by the Director with respect to measuring or assessing performance or agency budgets.
 (2)Determination of positionThe Director shall determine whether the coordinator position is a noncareer appointee in the Senior Executive Service or a career appointee at the GS–15 level (or equivalent) or above.
									1007.Monitoring and evaluation of national drug control program
 (a)In generalThe Director shall monitor implementation of the National Drug Control Program and the activities of the National Drug Control Program Agencies in carrying out the goals and objectives of the National Drug Control Strategy including—
 (1)conducting program and performance audits and evaluations; and (2)requesting assistance from the Inspector General of the relevant agency in such audits and evaluations.
									(b)Accounting of funds expended
 (1)Not later than February 1 of each year, in accordance with guidance issued by the Director, the head of each National Drug Control Program Agency shall submit to the Director a detailed accounting of all funds expended by the agency for National Drug Control Program activities during the previous fiscal year and shall ensure such detailed accounting is authenticated for the previous fiscal year by the Inspector General for such agency prior to the submission to the Director as frequently as determined by the Inspector General but not less frequently that every 3 years.
 (2)The Director shall submit to Congress not later than April 1 of each year the information submitted to the Director under paragraph (1).
 (c)NotificationThe Director shall notify any National Drug Control Program Agency if its activities are not in compliance with the responsibilities of the agency under the National Drug Control Strategy, transmit a copy of each such notification to the President and the appropriate congressional committees, and maintain a copy of each such notification.
 (d)RecommendationsThe Director shall make such recommendations to the President and the appropriate congressional committees as the Director determines are appropriate regarding changes in the organization, management, and budgets of the National Drug Control Program Agencies, and changes in the allocation of personnel to and within those agencies, to implement the policies, goals, objectives, and priorities established under section 1002(c)(1) and the National Drug Control Strategy.
								(e)Authorization, Development, and Implementation of a Coordinated Tracking System
 (1)EstablishmentThe Director shall establish a coordinated tracking system of federally-funded initiatives and grant programs which shall—
 (A)be the central repository of all drug control grants; (B)identify duplication, overlap, or gaps in funding to provide increased accountability of federally-funded grants for substance use disorder treatment, prevention, and enforcement;
 (C)identify impediments that applicants currently have in the grant application process with applicable agencies; and
 (D)be developed and maintained by the Office with the support of designated National Drug Control Program Agencies and any other agency determined by the Director.
 (2)Performance metricsThe Director shall identify metrics and achievable goals for grant recipients in furtherance of the Strategy. Such metrics shall be used to measure how effective each federally funded initiative is in achieving the objectives of the Strategy and to enable comparisons of federally funded initiatives to identify those that are the most cost effective.
 (3)Grant Application StandardizationTo reduce the administrative burden on grant applicants and improve oversight of Federal funds, the Director, in consultation with the head of each National Drug Control Program Agency, shall develop a plan for coordinating and standardizing drug control grant application processes and develop a joint application to be used by all National Drug Control Program Agencies.
 (4)Central portalThe Director shall maintain on the public, electronic portal of the Office a list all drug control grant programs available in a central location. The head of each National Drug Control Program Agency shall provide a complete list of all drug control program grant programs to the Director and annually update such list.
 (5)Report to CongressThe Director shall include in the assessment submitted to Congress under section 1006 an assessment on progress under this section.
									1008.Coordination and oversight of the national drug control program
 (a)In generalThe Director shall coordinate and oversee the implementation by the National Drug Control Program Agencies of the policies, goals, objectives, and priorities established under section 1002(c)(1) and the fulfillment of the responsibilities of such agencies under the National Drug Control Strategy and make recommendations to National Drug Control Program Agency heads with respect to implementation of National Drug Control Programs.
								(b)Detailing employees to other agencies
 (1)RequestThe Director may request the head of an agency or program of the Federal Government to place agency personnel who are engaged in drug control activities on temporary detail to another agency in order to implement the National Drug Control Strategy.
 (2)Agency complianceThe head of the agency shall comply with any request made under paragraph (1). (3)Maximum number of detaileesThe maximum number of personnel who may be detailed to another agency (including the Office) under this subsection during any fiscal year is—
 (A)for the Department of Defense, 50; and (B)for any other agency, 10.
 (c)Directing federal fundingThe Director may transfer funds made available to a National Drug Control Program Agency for National Drug Control Strategy programs and activities to another account within such agency or to another National Drug Control Program Agency for National Drug Control Strategy programs and activities, except that—
 (1)the authority under this subsection may be limited in an annual appropriations Act or other provision of Federal law;
 (2)the Director may exercise the authority under this subsection only with the concurrence of the head of each affected agency;
 (3)in the case of an interagency transfer, the total amount of transfers under this subsection may not exceed 3 percent of the total amount of funds made available for National Drug Control Strategy programs and activities to the agency from which those funds are to be transferred;
 (4)funds transferred to an agency under this subsection may only be used to increase the funding for programs or activities authorized by law;
 (5)the Director shall— (A)submit to the appropriate congressional committees and any other applicable committee of jurisdiction, a reprogramming or transfer request in advance of any transfer under this subsection in accordance with the regulations of each affected agency; and
 (B)annually submit to the appropriate congressional committees a report describing the effect of all transfers of funds made pursuant to this subsection or section 1004(f) during the 12-month period preceding the date on which the report is submitted; and
 (6)funds may only be used for— (A)expansion of demand reduction activities;
 (B)interdiction of illicit drugs on the high seas, in United States territorial waters, and at United States ports of entry by officers and employees of National Drug Control Program Agencies and domestic and foreign law enforcement officers;
 (C)accurate assessment and monitoring of international drug production and interdiction programs and policies;
 (D)activities to facilitate and enhance the sharing of domestic and foreign intelligence information among National Drug Control Program Agencies related to the production and trafficking of drugs in the United States and foreign countries;
 (E)activities to prevent the diversion of prescription drugs for illicit use; and (F)research related to any of these activities.
										(d)Directing Federal funding to respond to emerging threats
 (1)In generalThe Director may transfer funds made available to a National Drug Control Program Agency for National Drug Control Strategy programs and activities to another account within such agency or to another National Drug Control Program Agency for National Drug Control Strategy programs and activities to implement the provisions of a plan developed under section 1009, except that—
 (A)the authority under this subsection may be limited in an annual appropriations Act or other provision of Federal law;
 (B)the Director may exercise the authority under this subsection only with the concurrence of the head of each affected agency;
 (C)in the case of an interagency transfer, the total amount of transfers under this subsection may not exceed 10 percent of the total amount of funds made available for National Drug Control Strategy programs and activities to the agency from which those funds are to be transferred;
 (D)funds transferred to an agency under this subsection may only be used to increase the funding for programs or activities authorized by law;
 (E)no transfer of funds under this subsection may result in a reduction in total Federal expenditures for substance use disorder treatment;
 (F)the Director shall— (i)submit to the appropriate congressional committees and any other applicable committee of jurisdiction, a reprogramming or transfer request in advance of any transfer under this subsection in accordance with the regulations of each affected agency; and
 (ii)annually submit to the appropriate congressional committees a report describing the effect of all transfers of funds made pursuant to this subsection or section 1004(f) during the 12-month period preceding the date on which the report is submitted; and
 (G)funds may only be used for— (i)expansion of demand reduction activities;
 (ii)interdiction of illicit drugs on the high seas, in United States territorial waters, and at United States ports of entry by officers and employees of National Drug Control Program Agencies and domestic and foreign law enforcement officers;
 (iii)accurate assessment and monitoring of international drug production and interdiction programs and policies;
 (iv)activities to facilitate and enhance the sharing of domestic and foreign intelligence information among National Drug Control Program Agencies related to the production and trafficking of drugs in the United States and foreign countries;
 (v)activities to prevent the diversion of prescription drugs for illicit use; and (vi)research related to any of these activities.
 (2)Inadequacy of transferIn the event the authority under this subsection is inadequate to implement the provisions of a plan developed under section 1009, the Director shall submit a request for funding to the appropriate congressional committees within 30 days after the date on which the Director determines there is a need for additional funding.
									(e)Fund control notices
 (1)In generalThe Director may issue to the head of a National Drug Control Program Agency a fund control notice to ensure compliance with the National Drug Control Program Strategy. A fund control notice may direct that all or part of an amount appropriated to the National Drug Control Program Agency account be obligated by—
 (A)months, fiscal year quarters, or other time periods; and (B)activities, functions, projects, or object classes.
 (2)Unauthorized obligation or expenditure prohibitedAn officer or employee of a National Drug Control Program Agency shall not make or authorize an expenditure or obligation contrary to a fund control notice issued by the Director.
 (3)Disciplinary action for violationIn the case of a violation of paragraph (2) by an officer or employee of a National Drug Control Program Agency, the head of the agency, upon the request of and in consultation with the Director, may subject the officer or employee to appropriate administrative discipline, including, when circumstances warrant, suspension from duty without pay or removal from office.
 (4)Congressional noticeNot later than 5 days after issuance of a fund control notice, the Director shall submit a copy of such fund control notice to the appropriate congressional committees and make such notice publicly available.
 (5)RestrictionsThe Director may not issue a fund control notice to direct that all or part of an amount appropriated to the National Drug Control Program Agency account be obligated, modified, or altered in any manner contrary, in whole or in part, to a specific appropriation or statute.
 (f)ExclusionsThe authorities described under subsections (c), (d), and (e) do not apply to any program under subchapter II or III.
 (g)Foreign assistance act participationThe Director may participate in the drug certification process pursuant to section 490 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291j) and section 706 of the Department of State Authorization Act for Fiscal Year 2003 (22 U.S.C. 229j–l).
								(h)Certifications of policy changes to director
 (1)In generalSubject to paragraph (2), the head of a National Drug Control Program Agency shall, unless exigent circumstances require otherwise, notify the Director in writing regarding any proposed change in policies relating to the activities of that agency under the National Drug Control Program prior to implementation of such change. The Director shall promptly review such proposed change and certify to the head of that agency in writing whether such change is consistent with the National Drug Control Strategy.
 (2)ExceptionIf prior notice of a proposed change under paragraph (1) is not practicable— (A)the head of the National Drug Control Program Agency shall notify the Director of the proposed change as soon as practicable; and
 (B)upon such notification, the Director shall review the change and certify to the head of that agency in writing whether the change is consistent with the National Drug Control Strategy.
 (i)Work in conjunction with assistant for national security affairsThe Director shall, in any matter affecting national security interests, work in conjunction with the Assistant to the President for National Security Affairs.
 (j)Authorities not derogatedNothing in this chapter shall be construed as derogating the authorities and responsibilities of the head of any agency, the Director of National Intelligence, or the Director of the Central Intelligence Agency contained in the National Security Act of 1947 (50 U.S.C. 401 et seq.), the Central Intelligence Agency Act of 1949 (50 U.S.C. 403a et seq.), or any other law.
								1009.Emerging threats task force, plan, campaign
								(a)Emerging threats task force
 (1)Emerging and continuing threats coordinatorThe Director shall designate or appoint a United States Emerging and Continuing Threats Coordinator to perform the duties of that position described in this section and such other duties as may be determined by the Director. The Director shall determine whether the coordinator position is a noncareer appointee in the Senior Executive Service or a career appointee at the GS–15 level (or equivalent) or above.
 (2)Establishment and monitoringThe Emerging and Continuing Threats Coordinator (referred to in this section as the Coordinator) shall monitor evolving and emerging drug threats in the United States and shall serve as Chair of an Emerging Threats Task Force (in this section, referred to as the task force). The Director shall appoint other members of the task force, which shall include—
 (A)representatives from National Drug Control Program Agencies or other agencies; (B)representatives from State, local, and Tribal governments;
 (C)the Director of the National Drug Control Fusion Center established in section 1013; and (D)representatives from other entities as determined to be necessary by the Director.
										(3)Information review and sharing
 (A)In generalThe task force shall disseminate and facilitate the sharing with Federal, State, local, and Tribal officials and other entities as determined by the Director of pertinent information and data relating to the following:
 (i)Recent trends in drug supply and demand. (ii)Fatal and nonfatal overdoses.
 (iii)Demand for and availability of evidence-based substance use disorder treatment, including the extent of the unmet treatment need, and treatment admission trends.
 (iv)Recent trends in drug interdiction, supply, and demand from State, local, and Tribal law enforcement agencies.
 (v)Other subject matter as determined necessary by the Director. (B)Contract, agreement, and other authorityThe Director may award contracts, enter into interagency agreements, manage individual projects, and conduct other activities in support of the identification of emerging drug threats and in support of the development, implementation, and assessment of any Emerging Threat Response Plan.
 (C)Data analysis activitiesIn support of the task force, the National Drug Control Fusion Center is authorized to conduct and provide to the task force the results of data analysis activities that the task force requests to aid in their review of recent trends in the data disseminated under subparagraph (A).
 (4)Criteria to identify emerging drug threatsNot later than 60 days after the date on which a task force first meets, the task force shall develop and recommend to the Director criteria to be used to identify an emerging drug threat or the termination of an emerging drug threat designation based on information gathered by the task force in paragraph (2), statistical data, and other evidence.
 (5)MeetingsThe task force shall meet in person not less frequently than quarterly and at additional meetings if determined to be necessary by and at the call of the Chair to—
 (A)identify and discuss evolving and emerging drug trends in the United States using the criteria established in paragraph (3);
 (B)assist in the formulation of any plan described in subsection (c); (C)oversee implementation of the plan described in subsection (c); and
 (D)provide such other advice to the Coordinator and Director concerning strategy and policies for emerging drug threats and trends as the task force determines to be appropriate.
										(b)Designation
 (1)In generalThe Director, in consultation with the Coordinator, the task force, and the head of each National Drug Control Program Agency, may designate an emerging drug threat in the United States.
 (2)Standards for designationThe Director, in consultation with the Coordinator, shall promulgate and make publicly available standards by which a designation under paragraph (1) and the termination of such designation may be made. In developing such standards, the Director shall consider the recommendations of the task force and other criteria the Director considers to be appropriate.
 (3)Public statement requiredThe Director shall publish a public written statement on the portal of the Office explaining the designation of an emerging drug threat or the termination of such designation and shall notify the appropriate congressional committees of the availability of such statement when a designation or termination of such designation has been made.
									(c)Plan
 (1)Public availability of planNot later than 60 days after making a designation under subsection (b), the Director shall publish and make publicly available an Emerging Threat Response Plan and notify the President and the appropriate congressional committees of such plan’s availability.
 (2)TimingNot less frequently than every 90 days after the date on which the plan is published under paragraph (1), the Director shall update the plan and report on implementation of the plan, until the Director issues the public statement required under subsection (b)(3) to terminate the emerging drug threat designation.
 (3)Contents of an emerging threat response planThe Director shall include in the plan— (A)a comprehensive strategic assessment of the emerging drug threat, including the current availability of, demand for, and effectiveness of evidence-based prevention, treatment, and enforcement programs and efforts to respond to the emerging drug threat;
 (B)comprehensive, research-based, long-range, quantifiable goals for addressing the emerging drug threat, including for reducing the supply of the drug designated as the emerging drug threat and for expanding the availability and effectiveness of evidence-based substance use disorder treatment and prevention programs to reduce the demand for the emerging drug threat;
 (C)performance measures pertaining to the plan’s goals, including quantifiable and measurable objectives and specific targets;
 (D)the level of funding needed to implement the plan, including whether funding is available to be reprogrammed or transferred to support implementation of the plan or whether additional appropriations are necessary to implement the plan;
 (E)an implementation strategy for the education and public awareness campaign under subsection (d), including goals as described under subparagraph (B) and performance measures, objectives, and targets, as described under subparagraph (C); and
 (F)any other information necessary to inform the public of the status, progress, or response of an emerging drug threat.
										(4)Implementation
 (A)In generalNot later than 90 days after the date on which a designation is made under subsection (b), the Director, in consultation with the President, the appropriate congressional committees, and the head of each National Drug Control Program Agency, shall issue guidance on implementation of the plan described in this subsection to the National Drug Control Program Agencies and any other relevant agency determined to be necessary by the Director.
 (B)Coordinator’s responsibilitiesThe Coordinator shall— (i)direct the implementation of the plan among the agencies identified in the plan, State, local, and Tribal governments, and other relevant entities;
 (ii)facilitate information-sharing between agencies identified in the plan, State, local, and Tribal governments, and other relevant entities; and
 (iii)monitor implementation of the plan by coordinating the development and implementation of collection and reporting systems to support performance measurement and adherence to the plan by agencies identified in plan, where appropriate.
 (C)ReportingNot later than 180 days after the date on which a designation is made under subsection (b) and in accordance with paragraph (2)(C), the head of each agency identified in the plan shall submit to the Coordinator a report on implementation of the plan.
										(d)Education and public awareness campaign for emerging drug threats
 (1)In generalNot later than 90 days after the date on which a designation is made under subsection (b), the Director shall, to the extent feasible and appropriate, establish and implement an evidence-based substance use prevention education and public awareness campaign to inform the public about the dangers of any drug designated as an emerging drug threat. Such campaign shall—
 (A)educate the public about the dangers of such drug, including patient and family education about the characteristics and hazards of such drug and methods to safeguard against such dangers, including the safe disposal of such drug;
 (B)support evidence-based prevention programs targeting audiences’ attitudes, perceptions, and beliefs concerning substance use and intentions to initiate or continue such use;
 (C)increase awareness of the negative consequences of drug use; (D)encourage individuals affected by substance use disorders to seek treatment and provide such individuals with information on how to recognize addiction issues, what forms of evidence-based treatment options are available, and how to access such treatment; and
 (E)combat the stigma of addiction and substance use disorders, including the stigma of treating such disorders with medication-assisted treatment therapies.
 (2)ConsultationFor the planning of the campaign under paragraph (1), the Director shall consult with— (A)the head of any appropriate National Drug Control Program Agency to obtain advice on evidence-based scientific information for policy, program development, and evaluation;
 (B)experts in evidence-based media campaigns, education, evaluation, and communication; (C)experts on the designated drug;
 (D)State, local, and Tribal government officials and relevant agencies; (E)the public;
 (F)appropriate congressional committees; and (G)any other affected person, as determined by the Director.
										(3)Gifts and donations
 (A)In generalThe Director may accept gifts and donations (in cash or in kind, including voluntary and uncompensated services or property), which shall be available until expended, for the purpose of supporting the education and public awareness campaign authorized in this section, including the media campaign.
 (B)Ethics guidelinesThe Director shall establish written guidelines setting forth the criteria to be used in determining whether a gift or donation should be declined under this section because the acceptance of the gift or donation would—
 (i)reflect unfavorably upon the ability of the Director or the Office, or any employee of the Office, to carry out responsibilities or official duties under this chapter in a fair and objective manner; or
 (ii)compromise the integrity or the appearance of integrity of programs or services provided under this chapter or of any official involved in those programs or services.
											(4)Implementation
 (A)In generalFor any campaign established under this subsection, the Director shall ensure the following: (i)Implementation is evidence-based, meets accepted standards for public awareness campaigns, and uses available resources in a manner to make the most progress toward achieving the goals identified in the Emerging Threats Response Plan and the requirements of paragraph (1).
 (ii)Information disseminated through the campaign is accurate. (iii)The Director approves the strategy of the campaign, all material distributed through the campaign, and the use of any Federal funds used for the campaign.
 (iv)The campaign is designed using strategies found to be most effective at achieving such goals and requirements of paragraph (1), which may include—
 (I)a media campaign, as described in subparagraph (B); (II)local, regional, or population specific messaging;
 (III)establishing partnerships and promoting coordination among community stakeholders, including public, nonprofit organizations, and for profit entities;
 (IV)providing support, training, and technical assistance to establish and expand school and community prevention programs;
 (V)creating websites to publicize and disseminate information; (VI)conducting outreach and providing educational resources for parents;
 (VII)establishing State or regional advisory councils to provide input and recommendations to raise awareness regarding the drug designated as an emerging drug threat;
 (VIII)collaborating with law enforcement; and (IX)support for school-based public health education classes to improve teen knowledge about the effects of such designated drug.
 (B)Media campaignAny campaign implemented under this subsection may include a media component, which— (i)shall be designed to prevent the use of the drug designated as an emerging drug threat and to achieve the goals and requirements of paragraph (1);
 (ii)shall be carried out through competitively awarded contracts to entities providing for the professional production and design of such campaign; and
 (iii)may include the use of television, radio, Internet, social media, and other commercial marketing venues and may be targeted to specific age groups based on peer-reviewed social research.
 (C)Required notice for communication from the OfficeAny communication, including an advertisement, paid for or otherwise disseminated by the Office directly or through a contract awarded by the Office shall include a prominent notice informing the audience that the communication was paid for by of the Office.
										(5)Evaluation
 (A)Performance evaluationThe Director shall include an evaluation of the campaign in the annual assessment under section 1006, which shall include the following:
 (i)A performance evaluation of the campaign, including progress toward meeting the goals, objectives, measures, and targets identified in the Emerging Threats Response Plan.
 (ii)A description of all policies and practices to eliminate the potential for waste, fraud, abuse, and to ensure Federal funds are used responsibly.
 (iii)A list of all contracts or other agreements entered into to implement the campaign. (iv)The results of any financial audit of the campaign.
 (v)A description of any evidence used to develop the campaign. (vi)The sources and amount of each gift or donation accepted by the Office, and the source and amount of each gift or donation accepted by a contractor to be used in its performance of a contract for the campaign.
 (B)Independent evaluationNot later than 180 days after establishing a campaign under paragraph (1) and not less than frequently than every 2 years thereafter, the Director shall—
 (i)designate an independent entity to evaluate the effectiveness of the campaign with meeting the goals established in the Emerging Threat Response Plan and the requirements of paragraph (1); and
 (ii)submit the results of the independent evaluation to the appropriate congressional committees. (6)Funding prohibitionsNone of the amounts made available under this subsection may be obligated for any of the following:
 (A)To supplant current anti-drug community-based coalitions. (B)To supplant pro bono public service time donated by national and local broadcasting network for other public services campaigns.
 (C)For partisan political purposes, or express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal.
 (D)For any advocacy in support of any particular company, industry association, or advocacy group or the explicit policy positions held by such groups.
 (E)To direct any individuals to a specific type of substance use disorder treatment, treatment facility, medical provider, or form of medication assisted treatment.
 (F)To fund any advertising that features any elected officials, persons seeking elected office, cabinet level officials, or other Federal officials employed pursuant to section 213 of Schedule C of title 5, Code of Federal Regulations.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Office to carry out this section, $25 million for each of fiscal years 2019 through 2023.
								1010.National and international coordination
 (a)Dissemination of research and information to StatesThe Director shall ensure that drug control research and information is effectively disseminated by National Drug Control Program Agencies to State and local governments and nongovernmental entities involved in demand reduction by—
 (1)encouraging formal consultation between any such agency that conducts or sponsors research, and any such agency that disseminates information in developing research and information product development agendas;
 (2)encouraging such agencies (as appropriate) to develop and implement dissemination plans that specifically target State and local governments and nongovernmental entities involved in demand reduction; and
 (3)supporting the substance abuse information clearinghouse administered by the Assistant Secretary for Mental Health and Substance Use and established in section 501(d)(16) of the Public Health Service Act by—
 (A)encouraging all National Drug Control Program Agencies to provide all appropriate and relevant information; and
 (B)supporting the dissemination of information to all interested entities. (b)Standards (1)DevelopmentThe Director shall coordinate the development of evidence-based standards developed by National Drug Control Program Agencies and other relevant agencies and non-Federal entities to State, local, and Tribal governments and nongovernmental entities related to drug control policies, practices, and procedures, such as the investigation of drug-related deaths, by—
 (A)encouraging appropriate agencies and State, local, and Tribal governments to develop data standards for drug control practices and procedures and related statistical data;
 (B)encouraging information sharing between appropriate agencies and State, local, and Tribal governments of relevant drug control information and data;
 (C)establishing a working group of agencies, State, local, and Tribal governments, and other relevant stakeholders to discuss and develop such standards; and
 (D)facilitating collaboration among agencies, non-Federal entities, States, local, and Tribal governments, and nongovernmental agencies.
 (2)ImplementationThe Director shall promote the implementation of the standards described in paragraph (1) by— (A)encouraging adoption by providing the standards to State and local governments through the internet, annual publications or periodicals, and other widely-disseminated means; and
 (B)facilitating the use and dissemination of such standards among State and local governments by— (i)providing technical assistance to State, local, and Tribal governments seeking to adopt or implement such standards; and
 (ii)coordinating seminars and training sessions for State, local, and Tribal governments seeking to adopt or implement such standards.
											(c)Private sector
 (1)In generalThe Director or the head of a National Drug Control Program (as designated by the Director) shall coordinate with the private sector to promote private research and development of medications to treat or prevent addiction, including research and development for non-addictive pain management medication, abuse deterrent formulations, medication-assisted treatment, and other addiction research determined to be necessary by the Director by—
 (A)encouraging the sharing of information regarding evidence-based treatment addiction findings and related data between agencies and the private sector, as appropriate;
 (B)encouraging collaboration between appropriate agencies and the private sector; and (C)providing private sector entities with relevant statistical data and information to enhance research as permissible.
 (2)Working groupThe Director may establish a working group of National Drug Control Program Agencies, State, local, and Tribal governments, and the private sector stakeholders to discuss and disseminate best practices, research and development, and other related issues, as appropriate.
									(d)Model Acts Program
 (1)In generalThe Director shall provide for or shall enter into an agreement with a nonprofit organization to— (A)advise States on establishing laws and policies to address illicit drug use issues; and
 (B)revise such model State drug laws and draft supplementary model State laws to take into consideration changes in illicit drug use issues in the State involved.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1.25 million for each of fiscal years 2019 through 2023.
									(e)Drug court training and technical assistance program
 (1)Grants authorizedThe Director may make a grant to a nonprofit organization for the purpose of providing training and technical assistance to drug courts.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2 million for each of fiscal years 2019 through 2023.
 (f)International coordinationThe Director may facilitate international drug control coordination efforts. (g)State, Local, and Tribal Affairs CoordinatorThe Director shall designate or appoint a United States State, Local, and Tribal Affairs Coordinator to perform the duties of the Office outlined in this section and section 1005 and such other duties as may be determined by the Director with respect to coordination of drug control efforts between agencies and State, local, and Tribal governments. The Director shall determine whether the coordinator position is a noncareer appointee in the Senior Executive Service or a career appointee at the GS–15 level (or equivalent) or above.
								1011.Interdiction
								(a)United states interdiction coordinator
 (1)In generalThe Director shall designate or appoint a noncareer appointee in the Senior Executive Service or a career appointee at the GS–15 level (or equivalent) or above as the United States Interdiction Coordinator to perform the duties of that position described in paragraph (2) and such other duties as may be determined by the Director with respect to coordination of efforts to interdict illicit drugs from entering the United States.
 (2)ResponsibilitiesThe United States Interdiction Coordinator shall be responsible to the Director for— (A)coordinating the interdiction activities of the National Drug Control Program Agencies to ensure consistency with the National Drug Control Strategy;
 (B)on behalf of the Director, developing and issuing, on or before September 1 of each year and in accordance with paragraph (4), a National Interdiction Command and Control Plan to ensure the coordination and consistency described in subparagraph (A);
 (C)assessing the sufficiency of assets committed to illicit drug interdiction by the relevant National Drug Control Program Agencies; and
 (D)advising the Director on the efforts of each National Drug Control Program Agency to implement the National Interdiction Command and Control Plan.
 (3)StaffThe Director shall assign such permanent staff of the Office as he considers appropriate to assist the United States Interdiction Coordinator to carry out the responsibilities described in paragraph (2), and may request that appropriate National Drug Control Program Agencies detail or assign staff to assist in carrying out such activities.
									(4)National interdiction command and control plan
 (A)PurposesThe National Interdiction Command and Control Plan— (i)shall set forth the Government’s strategy for drug interdiction;
 (ii)shall state the specific roles and responsibilities of the relevant National Drug Control Program Agencies for implementing that strategy; and
 (iii)shall identify the specific resources required to enable the relevant National Drug Control Program Agencies to implement that strategy.
 (B)Consultation with other agenciesBefore the submission of the National Drug Control Strategy or annual supplement required under section 1005(d), as applicable, the United States Interdiction Coordinator shall issue the National Interdiction Command and Control Plan, in consultation with the other members of the Interdiction Committee described in subsection (b).
 (C)Report to congressOn or before September 1 of each year, the Director, through the United States Interdiction Coordinator, shall provide to the appropriate congressional committees, to the Committee on Armed Services and the Committee on Homeland Security of the House of Representatives, and to the Committee on Homeland Security and Governmental Affairs and the Committee on Armed Services of the Senate, a report that—
 (i)includes— (I)a copy of that year’s National Interdiction Command and Control Plan;
 (II)information for the previous 10 years regarding the number and type of seizures of drugs by each National Drug Control Program Agency conducting drug interdiction activities and statistical information on the geographic areas of such seizures; and
 (III)information for the previous 10 years regarding the number of air and maritime patrol hours undertaken by each National Drug Control Program Agency conducting drug interdiction activities and statistical information on the geographic areas in which such patrol hours took place; and
 (ii)may include recommendations about changes to existing agency authorities or laws governing interagency relationships.
 (D)Classified annexThe report submitted pursuant to subparagraph (C) may include a classified annex. (b)Interdiction committee (1)In generalThe Interdiction Committee shall meet to—
 (A)discuss and resolve issues related to the coordination, oversight, and integration of international, border, and domestic drug interdiction efforts in support of the National Drug Control Strategy;
 (B)review the annual National Interdiction Command and Control Plan, and provide advice to the Director and the United States Interdiction Coordinator concerning that plan; and
 (C)provide such other advice to the Director concerning drug interdiction strategy and policies as the committee determines is appropriate.
 (2)ChairThe Director shall designate one of the members of the Interdiction Committee to serve as Chair. (3)MeetingsThe members of the Interdiction Committee shall meet, in person and not through any delegate or representative, at least once per calendar year, before June 1. At the call of the Director or the Chair, the Interdiction Committee may hold additional meetings, which shall be attended by the members in person, or through such delegates or representatives as the members may choose.
 (4)ReportNot later than September 30 of each year, the Chair of the Interdiction Committee shall submit to the Director and to the appropriate congressional committees a report describing the results of the meetings and any significant findings of the committee during the previous 12 months. Such report may include a classified annex.
									1012.Treatment coordinator
								(a)United States treatment coordinator
 (1)In generalThe Director shall designate or appoint a noncareer appointee in the Senior Executive Service or a career appointee at the GS–15 level (or equivalent) or above as the United States Treatment Coordinator to perform the responsibilities of that position described in paragraph (2) and such other duties as may be determined by the Director with respect to coordination of efforts to expand the availability of substance use disorder treatment with the goal of eliminating the unmet treatment need.
 (2)ResponsibilitiesThe United States Treatment Coordinator shall be responsible to the Director for— (A)coordinating the activities of the National Drug Control Program Agencies undertaken to expand the availability of evidence-based substance use disorder treatment to ensure consistency with the National Drug Control Strategy;
 (B)on behalf of the Director, developing and issuing, on or before September 1 of each year and in accordance with paragraph (4), a National Treatment Plan to ensure the coordination and consistency described in subparagraph (A);
 (C)assessing the sufficiency of Federal resources directed to substance use disorder treatment by the relevant National Drug Control Program Agencies;
 (D)encouraging the adoption by all substance use disorder treatment providers of evidence-based standards to guide all aspects of treatment provided; and
 (E)advising the Director on the efforts of each National Drug Control Program Agency to implement the National Treatment Plan.
 (3)StaffThe Director shall assign such permanent staff of the Office of the United States Treatment Coordinator as the Director determines to be appropriate to assist the United States Treatment Coordinator to carry out the responsibilities described in paragraph (2), and may request that appropriate National Drug Control Program Agencies detail or assign staff to assist in carrying out such responsibilities.
									(4)National treatment plan
 (A)PurposesThe National Treatment Plan— (i)shall identify the unmet need for treatment for evidence-based substance use disorders and set forth the Government’s strategy for closing the gap between available and needed treatment through all sources;
 (ii)shall describe the specific roles and responsibilities of the relevant National Drug Control Program Agencies for implementing that strategy;
 (iii)shall identify the specific resources required to enable the relevant National Drug Control Program Agencies to implement that strategy;
 (iv)shall identify the resources, including private sources, required to eliminate the unmet need for evidence-based substance use disorder treatment; and
 (v)may include recommendations about changes to existing agency authorities or laws governing interagency relationships.
 (B)Consultation with other agenciesBefore the submission of the National Treatment Strategy or annual supplement required under section 1005(d), as applicable, the United States Treatment Coordinator shall issue the National Treatment Plan, in consultation with the other members of the Treatment Committee described in subsection (b).
 (C)Report to congressOn or before September 1 of each year, the Director, through the United States Treatment Coordinator, shall provide to the appropriate congressional committees a report that includes a copy of that year’s National Treatment Plan.
										(b)Treatment committee
 (1)In generalThe Treatment Committee shall meet to— (A)review and discuss the adequacy of evidence-based substance use disorder treatment as well as the unmet need for treatment;
 (B)review and discuss the status of the implementation of the National Treatment Plan; and (C)provide such other advice to the Director concerning substance use disorder treatment initiatives as the committee determines is appropriate.
 (2)ChairThe Director shall designate one of the members of the Treatment Committee to serve as Chair. (3)MeetingsThe members of the Treatment Committee shall meet, in person and not through any delegate or representative, at least once per calendar year, before June 1. At the call of the Director or the Chair, the Treatment Committee may hold additional meetings, which shall be attended by the members in person, or through such delegates or representatives as the members may choose.
 (4)ReportNot later than September 30 of each year, the Chair of the Treatment Committee shall submit to the Director and to the appropriate congressional committees a report describing the results of the meetings and any significant findings of the committee during the previous 12 months. Such report may include a classified annex.
									1013.Critical information coordination
								(a)National drug control fusion center
 (1)EstablishmentThe Director shall, in consultation with the head of each National Drug Control Program Agency, designate an agency to establish a National Drug Control Fusion Center (referred to in this section as the Center). The Center shall operate under the authority of the Director and shall work with the National Drug Control Program Agencies to collect, compile, analyze, and facilitate the sharing of data on the use of illicit drugs, treatment for substance use disorder, and interdiction of illicit drugs. The Center shall be considered a statistical agency or unit, as that term is defined in section 502 of the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note) and shall have the necessary independence to ensure any data or information acquired by an agency under a pledge of confidentiality and for exclusively statistical purposes is used exclusively for statistical purposes.
 (2)Center directorThere shall be at the head of the Center a Center Director who shall be appointed by the Director from among individuals qualified and distinguished in data governance and statistical analysis.
 (3)Data compilationThe Director, acting through the Center Director, shall do the following: (A)Coordinate data collection activities among the National Drug Control Program Agencies.
 (B)Collect information not otherwise collected by National Drug Control Program Agencies as necessary to inform the National Drug Control Strategy.
 (C)Compile and analyze any data required to be collected under this chapter. (D)Disseminate technology, as appropriate, to States and local jurisdictions to enable or improve the collection of data on drug use, including the recordation of the occurrence of fatal and non-fatal drug overdoses.
 (E)Compile information collected by National Drug Control Program Agencies on grants issued through any National Drug Control Program, including for any grant the following:
 (i)The recipient. (ii)The amount.
 (iii)The intended purpose. (iv)Any evidence of the efficacy of the outcomes achieved by the program funded through the grant.
 (v)Any assessments of how the grant met its intended purpose. (4)Toxicology screening (A)EstablishmentThe Center Director may establish a toxicology screening program that engages in—
 (i)secondary analysis of urine samples that would otherwise be discarded by— (I)hospitals and substance use disorder treatment programs;
 (II)correctional facilities, booking sites, probation programs, drug courts, and related facilities; and
 (III)coroners and medical examiners; and (ii)analysis of other physical samples, as determined by the Center Director to be valuable for understanding the prevalence of any illicit drug.
 (B)De-identification of informationThe Center Director shall ensure that no samples have any personally identifiable information prior to collection.
 (C)Limitation on useNo data obtained from analysis conducted under this paragraph may be used as evidence in any proceeding.
 (D)State programThe Center Director may establish a program that enables States and local jurisdictions to submit up to 20 urine samples per year for toxicology analysis for the purposes of identifying substances present in individuals who have suffered fatal drug overdoses.
 (5)Authority to contractThe Director may award contracts, enter into interagency agreements, manage individual projects, and conduct other operational activities under this subsection.
									(b)Critical drug control information and evidence plan
 (1)In generalNot later than the first Monday in February of each year, the Director shall submit to Congress a systematic plan for increasing data collection to enable real-time surveillance of drug control threats, developing analysis and monitoring capabilities, and identifying and addressing policy questions relevant to the National Drug Control Policy, Strategy, and Program. Such plan shall be made available on the public online portal of the Office, shall cover at least a 4-year period beginning with the first fiscal year following the fiscal year in which the plan is submitted and published, and contain the following:
 (A)A list of policy-relevant questions for which the Director and each National Drug Control Program Agency intends to develop evidence to support the National Drug Control Program and Strategy.
 (B)A list of data the Director and each National Drug Control Program Agency intends to collect, use, or acquire to facilitate the use of evidence in drug control policymaking and monitoring.
 (C)A list of methods and analytical approaches that may be used to develop evidence to support the National Drug Control Program and Strategy and related policy.
 (D)A list of any challenges to developing evidence to support policymaking, including any barriers to accessing, collecting, or using relevant data.
 (E)A description of the steps the Director and the head of each National Drug Control Program Agency will take to effectuate the plan.
 (F)Any other relevant information as determined by the Director. (2)ConsultationIn developing the plan required under paragraph (1), the Director shall consult with the following:
 (A)The public. (B)Any evaluation or analysis units and personnel of the Office.
 (C)Office officials responsible for implementing privacy policy. (D)Office officials responsible for data governance.
 (E)The appropriate congressional committees. (F)Any other individual or entity as determined by the Director.
										(c)Evidence-Based policy
 (1)Harm reduction programsWhen developing the national drug control policy, any policy of the Director, including policies relating to syringe exchange programs for intravenous drug users, shall be based on the best available medical and scientific evidence regarding the effectiveness of such policy in promoting individual health, preventing the spread of infectious disease and the impact of such policy on drug addiction and use. In making any policy relating to harm reduction programs, the Director shall consult with the National Institutes of Health and the National Academy of Sciences.
 (2)Fund restriction for the legalization of controlled substancesThe Director shall ensure that no Federal funds appropriated to the Office shall be expended for any study or contract relating to the legalization (for a medical use or any other use) for which a listing in schedule I is in effect under section 202 of the Controlled Substances Act (21 U.S.C. 812).
									(d)Drug control data dashboard
 (1)EstablishmentThe Director, in consultation with the Center Director, shall establish and maintain a data dashboard on the online portal of the Office to be known as the Drug Control Data Dashboard. The Director shall ensure the user interface of the dashboard is constructed with modern design standards. To the extent practicable, the data made available on the dashboard shall be publicly available in a machine-readable format and searchable by year, agency, drug, and location.
 (2)DataThe data included in the Drug Control Data Dashboard shall be updated quarterly to the extent practicable, but not less frequently than annually and shall include, at a minimum, the following:
 (A)For each substance identified under section 1005(c)(1)(A)(i)— (i)the total amount seized and disrupted in the calendar year and each of the previous 3 calendar years, including to the extent practicable the amount seized by State, local, and Tribal governments;
 (ii)the known and estimated flows into the United States from all sources in the calendar year and each of the previous 3 calendar years;
 (iii)the total amount of known flows that could not be interdicted or disrupted in the calendar year and each of the previous 3 calendar years;
 (iv)the known and estimated levels of domestic production in the calendar year and each of the previous 3 calendar years, including the levels of domestic production if the drug is a prescription drug, as determined under the Federal Food, Drug, and Cosmetic Act, for which a listing is in effect under section 202 of the Controlled Substances Act (21 U.S.C. 812);
 (v)the average street price for the calendar year and the highest known street price during the preceding 10-year period; and
 (vi)to the extent practicable, related prosecutions by State, local, and Tribal governments. (B)For the calendar year and each of the previous 3 years data sufficient to show, disaggregated by State and, to the extent feasible, by region within a State, county, or city, the following:
 (i)The number of fatal and non-fatal overdoses caused by each drug identified under subparagraph (A)(i).
 (ii)The prevalence of substance use disorders. (iii)The number of individuals who have received substance use disorder treatment, including medication assisted treatment, for a substance use disorder, including treatment provided through publicly-financed health care programs.
 (iv)The extent of the unmet need for substance use disorder treatment, including the unmet need for medication-assisted treatment.
 (C)Data sufficient to show the extent of prescription drug diversion, trafficking, and misuse in the calendar year and each of the previous 3 calendar years.
 (D)Any quantifiable measures the Director determines to be appropriate to detail progress toward the achievement of the goals of the National Drug Control Strategy.
										(e)Access to information
 (1)In generalUpon the request of the Director, the head of any National Drug Control Program Agency shall cooperate with and provide to the Director any statistics, studies, reports, and other information prepared or collected by the agency concerning the responsibilities of the agency under the National Drug Control Strategy that relate to—
 (A)drug control; or (B)the manner in which amounts made available to that agency for drug control are being used by that agency.
										(2)Protection of intelligence information
 (A)In generalThe authorities conferred on the Office and the Director by this chapter shall be exercised in a manner consistent with provisions of the National Security Act of 1947 (50 U.S.C. 401 et seq.). The Director of National Intelligence shall prescribe such regulations as may be necessary to protect information provided pursuant to this chapter regarding intelligence sources and methods.
 (B)Duties of directorThe Director of National Intelligence and the Director of the Central Intelligence Agency shall, to the maximum extent practicable in accordance with subparagraph (A), render full assistance and support to the Office and the Director.
 (3)Required reports from National Drug Control Program AgenciesThe head of each National Drug Control Program Agency shall submit to the Director such information and reports as requested from such National Drug Control Program Agency by the Director, which shall include from the appropriate National Drug Control Program Agencies:
 (A)Not later than July 1 of each year, the head of a National Drug Control Program Agency designated by the Director shall submit to the Director and the appropriate congressional committees an assessment of the quantity of illegal drug cultivation and manufacturing in the United States on lands owned or under the jurisdiction of their respective agencies that was seized or eradicated by their personnel during the preceding calendar year.
 (B)Not later than July 1 of each year, the head of a designated National Drug Control Program Agency shall submit to the Director and the appropriate congressional committees information for the preceding year regarding—
 (i)the number and type of seizures of drugs by each component of the agency seizing drugs, as well as statistical information on the geographic areas of such seizures; and
 (ii)the number of air and maritime patrol hours primarily dedicated to drug supply reduction missions undertaken by each component of the agency.
 (C)Not later than July 1 of each year, the head of a designated National Drug Control Program Agency shall submit to the Director and the appropriate congressional committees information for the preceding year regarding the number of air and maritime patrol hours primarily dedicated to drug supply reduction missions undertaken by each component of the agency.
 (D)Not later than July 1 of each year, the head of a designated National Drug Control Program Agency shall submit to the Director and the appropriate congressional committees information for the preceding year regarding the number and type of—
 (i)arrests for drug violations; (ii)prosecutions by United States Attorneys for drug violations; and
 (iii)seizures of drugs by each component of the Department of Justice seizing drugs, as well as statistical information on the geographic areas of such seizures.
											(f)Data exchange standards for improved interoperability
 (1)Interagency and intergovernmental designation and use of data exchange standards working groupThe Director shall establish a working group of National Drug Control Program Agencies, State, local and Tribal government health and law enforcement agencies, and data governance experts to develop consensus data exchange standards for necessary categories of information that allow effective electronic exchange of information between States, between State agencies, between States and National Drug Control Program Agencies, and any other drug control relevant data exchange.
 (2)Data exchange standards must be nonproprietary and interoperableThe data exchange standards developed under paragraph (1) shall, to the extent practicable, be nonproprietary and interoperable.
 (3)Other requirementsIn developing data exchange standards under this subsection, the working group shall, to the extent practicable, incorporate—
 (A)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget;
 (B)interoperable standards developed and maintained by intergovernmental partnerships; and (C)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance.
										(4)Data exchange standards for Federal reporting
 (A)DesignationThe Director may, in consultation with the working group established under this subsection, National Drug Control Program Agencies, and State, local, and Tribal governments, designate data exchange standards to govern Federal reporting and exchange requirements for National Drug Control Programs, as appropriate.
 (B)RequirementsThe data exchange reporting standards designated under subparagraph (A) shall, to the extent practicable—
 (i)incorporate a widely accepted, nonproprietary, searchable, machine-readable format; (ii)be consistent with and implement applicable accounting principles;
 (iii)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (iv)be capable of being continually upgraded as necessary. (C)Incorporation of nonproprietary standardsIn designating data exchange standards under this paragraph, the Director shall, to the extent practicable, incorporate existing nonproprietary standards.
 (D)Rule of constructionNothing in this paragraph shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in this section, if the head of the agency responsible for administering the program finds the standards to be effective and efficient.
 (5)TerminationThe working group established under paragraph (1) shall terminate not earlier than 60 days after the public notification of termination by the Director.
									(g)Annual data collection and dissemination requirements
 (1)In generalThe Director shall collect and disseminate, as appropriate, such information as the Director determines is appropriate, but not less than the information described in this subsection. To the extent practicable, the data shall be publicly available in a machine-readable format on the Drug Control Data Dashboard, be searchable by year, agency, drug, and location, and cover not less than the previous 10-year period.
 (2)Preparation and dissemination of informationThe Director shall prepare and disseminate the following: (A)An assessment of current illicit drug use (including inhalants and steroids) and availability, impact of illicit drug use, and treatment availability, which assessment shall include—
 (i)estimates of drug prevalence and frequency of use as measured by national, State, and local surveys of illicit drug use and by other special studies of nondependent and dependent illicit drug use;
 (ii)illicit drug use in the workplace and the productivity lost by such use; and (iii)illicit drug use by arrestees, probationers, and parolees.
 (B)An assessment of the reduction of illicit drug availability, for each drug identified under section 1005(c)(1)(A)(i), as measured by—
 (i)the quantities of such drug available for consumption in the United States; (ii)the amount of such drug entering the United States;
 (iii)the number of illicit drug manufacturing laboratories seized and destroyed of each such drug and the number of hectares cultivated and destroyed domestically and in other countries of such drug;
 (iv)the number of metric tons of such drug seized; and (v)changes in the price and purity of such drug.
 (C)An assessment of the reduction of the consequences of illicit drug use and availability, which shall include—
 (i)the cost of treating substance use disorder in the United States, such as the quantity of illicit drug-related services provided;
 (ii)the annual national health care cost of illicit drug use; and (iii)the extent of illicit drug-related crime and criminal activity.
 (D)A determination of the status of substance use disorder treatment in the United States, by assessing—
 (i)public and private treatment utilization; and (ii)the number of illicit drug users the Director estimates meet diagnostic criteria for treatment.
 1014.Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter, except as otherwise specified, to remain available until expended, $18.4 million for each of fiscal years 2019 through 2023.
							IIDrug-Free Communities Support Program
							1021.Establishment of drug-free communities support program
 (a)EstablishmentThe Director shall establish a program to support communities in the development and implementation of comprehensive, long-term plans and programs to prevent and treat substance use and misuse among youth.
 (b)ProgramIn carrying out the Program, the Director shall— (1)make and track grants to grant recipients;
 (2)provide for technical assistance and training, data collection, and dissemination of information on state-of-the-art practices that the Director determines to be effective in reducing substance use; and
 (3)provide for the general administration of the Program. (c)AdministrationThe Director shall appoint an Administrator to carry out the Program.
 (d)ContractingThe Director may employ any necessary staff and may enter into contracts or agreements with National Drug Control Program Agencies, including interagency agreements, to delegate authority for the execution of grants and for such other activities necessary to carry out this chapter.
								1022.Program authorization
 (a)Grant eligibilityTo be eligible to receive an initial grant or a renewal grant under this subchapter, a coalition shall meet each of the following criteria:
 (1)ApplicationThe coalition shall submit an application to the Administrator in accordance with section 1023(a)(2).
									(2)Major sector involvement
 (A)In generalThe coalition shall consist of one or more representatives of each of the following categories: (i)Youth.
 (ii)Parents. (iii)Businesses.
 (iv)The media. (v)Schools.
 (vi)Organizations serving youth. (vii)Law enforcement.
 (viii)Religious or fraternal organizations. (ix)Civic and volunteer groups.
 (x)Health care professionals. (xi)State, local, or Tribal governmental agencies with expertise in the field of substance use prevention or substance use disorders (including, if applicable, the State authority with primary authority for substance use and misuse).
 (xii)Other organizations involved in reducing the prevalence of substance use and misuse or substance use disorders.
 (B)Elected officialsIf feasible, in addition to representatives from the categories listed in subparagraph (A), the coalition shall have an elected official (or a representative of an elected official) from—
 (i)the Federal Government; and (ii)the government of the appropriate State and political subdivision thereof or the governing body or an Indian tribe (as that term is defined in section 4(e) of the Indian Self-Determination Act (25 U.S.C. 5304)).
 (C)RepresentationAn individual who is a member of the coalition may serve on the coalition as a representative of not more than one category listed under subparagraph (A).
 (3)CommitmentThe coalition shall demonstrate, to the satisfaction of the Administrator— (A)that the representatives of the coalition have worked together on substance use and misuse reduction initiatives, which, at a minimum, includes initiatives that target drugs described in section 1027(6)(A), for a period of not less than 6 months, acting through entities such as task forces, subcommittees, or community boards; and
 (B)substantial participation from volunteer leaders in the community involved (especially in cooperation with individuals involved with youth such as parents, teachers, coaches, youth workers, and members of the clergy).
 (4)Mission and strategiesThe coalition shall, with respect to the community involved— (A)have as its principal mission the reduction of illegal drug use, which, at a minimum, includes the use of illegal drugs described in section 1027(6)(A), in a comprehensive and long-term manner, with a primary focus on youth in the community;
 (B)describe and document the nature and extent of the substance use and misuse problem, which, at a minimum, includes the use and misuse of drugs described in section 1027(6)(A), in the community;
										(C)
 (i)provide a description of substance use and misuse prevention and treatment programs and activities, which, at a minimum, includes programs and activities relating to the use and misuse of drugs described in section 1027(6)(A), in existence at the time of the grant application; and
 (ii)identify substance use and misuse programs and service gaps, which, at a minimum, includes programs and gaps relating to the use and misuse of drugs described in section 1027(6)(A), in the community;
 (D)develop a strategic plan to reduce substance use and misuse among youth, which, at a minimum, includes the use and misuse of drugs described in section 1027(6)(A), in a comprehensive and long-term fashion; and
 (E)work to develop a consensus regarding the priorities of the community to combat substance use and misuse among youth, which, at a minimum, includes the use and misuse of drugs described in section 1027(6)(A).
 (5)SustainabilityThe coalition shall demonstrate that the coalition is an ongoing concern by demonstrating that the coalition—
 (A)is— (i) (I)a nonprofit organization; or
 (II)an entity that the Administrator determines to be appropriate; or (ii)part of, or is associated with, an established legal entity;
 (B)receives financial support (including, in the discretion of the Administrator, in-kind contributions) from non-Federal sources; and
 (C)has a strategy to solicit substantial financial support from non-Federal sources to ensure that the coalition and the programs operated by the coalition are self-sustaining.
 (6)AccountabilityThe coalition shall— (A)establish a system to measure and report outcomes—
 (i)consistent with common indicators and evaluation protocols established by the Administrator; and (ii)approved by the Administrator;
 (B)conduct— (i)for an initial grant under this subchapter, an initial benchmark survey of drug use among youth (or use local surveys or performance measures available or accessible in the community at the time of the grant application); and
 (ii)biennial surveys (or incorporate local surveys in existence at the time of the evaluation) to measure the progress and effectiveness of the coalition; and
 (C)provide assurances that the entity conducting an evaluation under this paragraph, or from which the coalition receives information, has experience—
 (i)in gathering data related to substance use and misuse among youth; or (ii)in evaluating the effectiveness of community anti-drug coalitions.
 (7)Additional criteriaThe Director shall not impose any eligibility criteria on new applicants or renewal grantees not provided in this chapter.
									(b)Grant amounts
									(1)In general
										(A)Grants
 (i)In generalSubject to clause (iv), for a fiscal year, the Administrator may grant to an eligible coalition under this paragraph, an amount not to exceed the amount of non-Federal funds raised by the coalition, including in-kind contributions, for that fiscal year.
 (ii)Suspension of grantsIf such grant recipient fails to continue to meet the criteria specified in subsection (a), the Administrator may suspend the grant, after providing written notice to the grant recipient and an opportunity to appeal.
 (iii)Renewal grantsSubject to clause (iv), the Administrator may award a renewal grant to a grant recipient under this subparagraph for each fiscal year following the fiscal year for which an initial grant is awarded, in an amount not to exceed the amount of non-Federal funds raised by the coalition, including in-kind contributions, for that fiscal year, during the 4-year period following the period of the initial grant.
 (iv)LimitationThe amount of a grant award under this subparagraph may not exceed $125,000 for a fiscal year. (B)Coalition awards (i)In generalExcept as provided in clause (ii), the Administrator may, with respect to a community, make a grant to one eligible coalition that represents that community.
 (ii)ExceptionThe Administrator may make a grant to more than one eligible coalition that represents a community if—
 (I)the eligible coalitions demonstrate that the coalitions are collaborating with one another; and (II)each of the coalitions has independently met the requirements set forth in subsection (a).
												(2)Rural coalition grants
										(A)In general
 (i)In generalIn addition to awarding grants under paragraph (1), to stimulate the development of coalitions in sparsely populated and rural areas, the Administrator may award a grant in accordance with this section to a coalition that represents a county with a population that does not exceed 30,000 individuals. In awarding a grant under this paragraph, the Administrator may waive any requirement under subsection (a) if the Administrator considers that waiver to be appropriate.
 (ii)Matching requirementSubject to subparagraph (C), for a fiscal year, the Administrator may grant to an eligible coalition under this paragraph, an amount not to exceed the amount of non-Federal funds raised by the coalition, including in-kind contributions, for that fiscal year.
 (iii)Suspension of grantsIf such grant recipient fails to continue to meet any criteria specified in subsection (a) that has not been waived by the Administrator pursuant to clause (i), the Administrator may suspend the grant, after providing written notice to the grant recipient and an opportunity to appeal.
 (B)Renewal grantsThe Administrator may award a renewal grant to an eligible coalition that is a grant recipient under this paragraph for each fiscal year following the fiscal year for which an initial grant is awarded, in an amount not to exceed the amount of non-Federal funds raised by the coalition, including in-kind contributions, during the 4-year period following the period of the initial grant.
										(C)Limitations
 (i)AmountThe amount of a grant award under this paragraph shall not exceed $125,000 for a fiscal year. (ii)AwardsWith respect to a county referred to in subparagraph (A), the Administrator may award a grant under this section to not more than one eligible coalition that represents the county.
											(3)Additional grants
 (A)In generalSubject to subparagraph (F), the Administrator may award an additional grant under this paragraph to an eligible coalition awarded a grant under paragraph (1) or (2) for any first fiscal year after the end of the 4-year period following the period of the initial grant under paragraph (1) or (2), as the case may be.
 (B)Scope of grantsA coalition awarded a grant under paragraph (1) or (2), including a renewal grant under such paragraph, may not be awarded another grant under such paragraph, and is eligible for an additional grant under this section only under this paragraph.
 (C)No priority for applicationsThe Administrator may not afford a higher priority in the award of an additional grant under this paragraph than the Administrator would afford the applicant for the grant if the applicant were submitting an application for an initial grant under paragraph (1) or (2) rather than an application for a grant under this paragraph.
 (D)Renewal grantsSubject to subparagraph (F), the Administrator may award a renewal grant to a grant recipient under this paragraph for each of the fiscal years of the 4-fiscal-year period following the fiscal year for which the initial additional grant under subparagraph (A) is awarded in an amount not to exceed amounts as follows:
 (i)For the first and second fiscal years of that 4-fiscal-year period, the amount of the non-Federal funds, including in-kind contributions, raised by the coalition for the applicable fiscal year is not less than 125 percent of the amount awarded.
 (ii)For the third and fourth fiscal years of that 4-fiscal-year period, the amount of the non-Federal funds, including in-kind contributions, raised by the coalition for the applicable fiscal year is not less than 150 percent of the amount awarded.
 (E)SuspensionIf a grant recipient under this paragraph fails to continue to meet the criteria specified in subsection (a), the Administrator may suspend the grant, after providing written notice to the grant recipient and an opportunity to appeal.
 (F)LimitationThe amount of a grant award under this paragraph may not exceed $125,000 for a fiscal year. (4)Process for suspensionA grantee shall not be suspended or terminated under paragraph (1)(A)(ii), (2)(A)(iii), or (3)(E) unless that grantee is afforded a fair, timely, and independent appeal prior to such suspension or termination.
 (c)Treatment of funds for coalitions representing certain organizationsFunds appropriated for the substance use and misuse activities of a coalition that includes a representative of the Bureau of Indian Affairs, the Indian Health Service, or a Tribal government agency with expertise in the field of substance use prevention may be counted as non-Federal funds raised by the coalition for purposes of this section.
 (d)Priority in awarding grantsIn awarding grants under subsection (b)(1)(A)(i), priority shall be given to a coalition serving economically disadvantaged areas.
								1023.Information collection and dissemination with respect to grant recipients
								(a)Coalition information
 (1)General auditing authorityFor the purpose of audit and examination, the Administrator— (A)shall have access to any books, documents, papers, and records that are pertinent to any grant or grant renewal request under this subchapter; and
 (B)may periodically request information from a grant recipient to ensure that the grant recipient meets the applicable criteria under section 1022(a).
 (2)Application processThe Administrator shall issue a request for proposal regarding, with respect to the grants awarded under section 1022, the application process, grant renewal, and suspension or withholding of renewal grants. Each application under this paragraph shall be in writing and shall be subject to review by the Administrator.
 (3)ReportingThe Administrator shall, to the maximum extent practicable and in a manner consistent with applicable law, minimize reporting requirements by a grant recipient and expedite any application for a renewal grant made under this subchapter.
									(b)Data collection and dissemination
 (1)In generalThe Administrator may collect data from— (A)national substance use and misuse organizations that work with eligible coalitions, community anti-drug coalitions, departments or agencies of the Federal Government, or State or local governments and the governing bodies of Indian Tribes; and
 (B)any other entity or organization that carries out activities that relate to the purposes of the Program.
 (2)Activities of administratorThe Administrator may— (A)evaluate the utility of specific initiatives relating to the purposes of the Program;
 (B)conduct an evaluation of the Program; and (C)disseminate information described in this subsection to—
 (i)eligible coalitions and other substance use prevention organizations; and (ii)the general public.
 (3)ConsultationThe Administrator shall carry out activities under this subsection in consultation with the National Community Antidrug Coalition Institute.
 (4)Limitation on use of certain funds for evaluation of programAmounts for activities under paragraph (2)(B) may not be derived from amounts under section 1028(a) except for amounts that are available under section 1028(b) for administrative costs.
									1024.Technical assistance and training
								(a)In general
 (1)Technical assistance and agreementsWith respect to any grant recipient or other organization, the Administrator may— (A)offer technical assistance and training; and
 (B)enter into contracts and cooperative agreements. (2)Coordination of programsThe Administrator may facilitate the coordination of programs between a grant recipient and other organizations and entities.
 (b)TrainingThe Administrator may provide training to any representative designated by a grant recipient in— (1)coalition building;
 (2)task force development; (3)mediation and facilitation, direct service, assessment and evaluation; or
 (4)any other activity related to the purposes of the Program. 1025.Supplemental grants for coalition mentoring activities (a)Authority to make grantsAs part of the Program, the Director may award an initial grant under this subsection, and renewal grants under subsection (f), to any coalition awarded a grant under section 1022 that meets the criteria specified in subsection (d) in order to fund coalition mentoring activities by such coalition in support of the program.
								(b)Treatment with other grants
 (1)SupplementA grant awarded to a coalition under this section is in addition to any grant awarded to the coalition under section 1022.
 (2)Requirement for basic grantA coalition may not be awarded a grant under this section for a fiscal year unless the coalition was awarded a grant or renewal grant under section 1022(b) for that fiscal year.
 (c)ApplicationA coalition seeking a grant under this section shall submit to the Administrator an application for the grant in such form and manner as the Administrator may require.
 (d)CriteriaA coalition meets the criteria specified in this subsection if the coalition— (1)has been in existence for at least 5 years;
 (2)has achieved, by or through its own efforts, measurable results in the prevention and treatment of substance use and misuse among youth;
 (3)has staff or members willing to serve as mentors for persons seeking to start or expand the activities of other coalitions in the prevention and treatment of substance use and misuse;
 (4)has demonstrable support from some members of the community in which the coalition mentoring activities to be supported by the grant under this section are to be carried out; and
 (5)submits to the Administrator a detailed plan for the coalition mentoring activities to be supported by the grant under this section.
 (e)Use of grant fundsA coalition awarded a grant under this section shall use the grant amount for mentoring activities to support and encourage the development of new, self-supporting community coalitions that are focused on the prevention and treatment of substance use and misuse in such new coalitions’ communities. The mentoring coalition shall encourage such development in accordance with the plan submitted by the mentoring coalition under subsection (d)(5).
 (f)Renewal grantsThe Administrator may make a renewal grant to any coalition awarded a grant under subsection (a), or a previous renewal grant under this subsection, if the coalition, at the time of application for such renewal grant—
 (1)continues to meet the criteria specified in subsection (d); and (2)has made demonstrable progress in the development of one or more new, self-supporting community coalitions that are focused on the prevention and treatment of substance use and misuse.
									(g)Grant amounts
 (1)In generalSubject to paragraphs (2) and (3), the total amount of grants awarded to a coalition under this section for a fiscal year may not exceed the amount of non-Federal funds raised by the coalition, including in-kind contributions, for that fiscal year. Funds appropriated for the substance use and misuse activities of a coalition that includes a representative of the Bureau of Indian Affairs, the Indian Health Service, or a Tribal government agency with expertise in the field of substance use prevention may be counted as non-Federal funds raised by the coalition.
 (2)Initial grantsThe amount of the initial grant awarded to a coalition under subsection (a) may not exceed $75,000. (3)Renewal grantsThe total amount of renewal grants awarded to a coalition under subsection (f) for any fiscal year may not exceed $75,000.
 (h)Fiscal year limitation on amount available for grantsThe total amount available for grants under this section, including renewal grants under subsection (f), in any fiscal year may not exceed the amount equal to 5 percent of the amount authorized to be appropriated by section 1028 for that fiscal year.
 (i)Priority in awarding initial grantsIn awarding initial grants under this section, priority shall be given to a coalition that expressly proposes to provide mentorship to a coalition or aspiring coalition serving economically disadvantaged areas.
								1026.Authorization for National Community Antidrug Coalition Institute
 (a)In generalThe Director shall, using amounts authorized to be appropriated by subsection (d), make a competitive grant to provide for the continuation of the National Community Anti-drug Coalition Institute.
 (b)Eligible organizationsAn organization eligible for the grant under subsection (a) is any national nonprofit organization that represents, provides technical assistance and training to, and has special expertise and broad, national-level experience in community antidrug coalitions under this subchapter.
 (c)Use of grant amountThe organization that receives the grant under subsection (a) shall continue a National Community Anti-Drug Coalition Institute to—
 (1)provide education, training, and technical assistance for coalition leaders and community teams, with emphasis on the development of coalitions serving economically disadvantaged areas;
 (2)develop and disseminate evaluation tools, mechanisms, and measures to better assess and document coalition performance measures and outcomes; and
 (3)bridge the gap between research and practice by translating knowledge from research into practical information.
 (d)Authorization of appropriationsThe Director shall, using amounts authorized to be appropriated by section 1028, make a grant of $2 million under subsection (a), for each of the fiscal years 2019 through 2023.
 1027.DefinitionsIn this subchapter: (1)AdministratorThe term Administrator means the Administrator appointed by the Director under section 1021(c).
 (2)CommunityThe term community shall have the meaning provided that term by the Administrator. (3)Eligible coalitionThe term eligible coalition means a coalition that meets the applicable criteria under section 1022(a).
 (4)Grant recipientThe term grant recipient means the recipient of a grant award under section 1022. (5)ProgramThe term Program means the program established under section 1021(a).
 (6)Substance use and misuseThe term substance use and misuse means— (A)the illegal use or misuse of drugs, including substances for which a listing is in effect under any of schedules I through V under section 202 of the Controlled Substances Act (21 U.S.C. 812);
 (B)the misuse of inhalants or over the counter drugs; or (C)the use of alcohol, tobacco, or other related product as such use is prohibited by State or local law.
 (7)YouthThe term youth shall have the meaning provided that term by the Administrator. 1028.Drug–free communities reauthorization (a)Authorization of appropriationsThere are authorized to be appropriated to the Office to carry out this subchapter $99 million for each of the fiscal years 2019 through 2023.
 (b)Administrative costsNot more than 8 percent of the funds appropriated for this subchapter may be used by the Office or, in the discretion of the Director, an agency delegated to carry out the program under section 1021(d) to pay for administrative costs associated with carrying out the program..
 (d)Technical and conforming amendmentThe table of chapters for subtitle I of title 31, United States Code, is amended by adding at the end the following new item:
				
					
						10.Office of National Drug Control1001.
			3.High intensity drug trafficking areas program
			(a)Establishment
 (1)In generalThere is established in the Office a program to be known as the High Intensity Drug Trafficking Areas Program (in this section referred to as the Program).
 (2)PurposeThe purpose of the Program is to reduce drug trafficking and drug production in the United States by—
 (A)facilitating cooperation among Federal, State, local, and Tribal law enforcement agencies to share information and implement coordinated enforcement activities;
 (B)enhancing law enforcement intelligence sharing among Federal, State, local, and Tribal law enforcement agencies;
 (C)providing reliable law enforcement intelligence to law enforcement agencies needed to design effective enforcement strategies and operations; and
 (D)supporting coordinated law enforcement strategies which maximize use of available resources to reduce the supply of illegal drugs in designated areas and in the United States as a whole.
					(b)Designation
 (1)In generalThe Director, in consultation with the Attorney General, the Secretary of the Treasury, the Secretary of Homeland Security, the head of each National Drug Control Program Agency, and the Governor of each applicable State, may designate any specified area of the United States as a high intensity drug trafficking area.
 (2)ActivitiesAfter making a designation under paragraph (1) and in order to provide Federal assistance to the area so designated, the Director may—
 (A)obligate such sums as are appropriated for the Program; (B)direct the temporary reassignment of Federal personnel to such area, subject to the approval of the head of the agency that employs such personnel;
 (C)take any other action authorized under this section or chapter 10 of title 31, United States Code, as added by section 2(c), to provide increased Federal assistance to those areas; and
 (D)coordinate activities under this section (specifically administrative, recordkeeping, and funds management activities) with State, local, and Tribal officials.
 (c)Petitions for designationThe Director shall establish and maintain regulations under which a coalition of interested law enforcement agencies from an area may petition for designation as a high intensity drug trafficking area (in this section referred to as the HIDTA). Such regulations shall provide for a regular review by the Director of the petition, including a recommendation regarding the merit of the petition to the Director by a panel of qualified, independent experts.
 (d)Factors for considerationIn considering whether to designate an area under this section as a high intensity drug trafficking area, the Director shall consider, in addition to such other criteria as the Director considers to be appropriate, the extent to which—
 (1)the area is a significant center of illegal drug production, manufacturing, importation, or distribution;
 (2)State, local, and Tribal law enforcement agencies have committed resources to respond to the drug trafficking problem in the area, thereby indicating a determination to respond aggressively to the problem;
 (3)drug-related activities in the area are having a significant harmful impact in the area, and in other areas of the country; and
 (4)a significant increase in allocation of Federal resources is necessary to respond adequately to drug-related activities in the area.
				(e)Organization of high intensity drug trafficking areas
 (1)Executive board and officersTo be eligible for funds appropriated under this section, each high intensity drug trafficking area shall be governed by an Executive Board. The Executive Board shall designate a chairman, vice chairman, and any other officers to the Executive Board that it determines are necessary.
 (2)ResponsibilitiesThe Executive Board of a high intensity drug trafficking area shall be responsible for— (A)providing direction and oversight in establishing and achieving the goals of the high intensity drug trafficking area;
 (B)managing the funds of the high intensity drug trafficking area; (C)reviewing and approving all funding proposals consistent with the overall objective of the high intensity drug trafficking area; and
 (D)reviewing and approving all reports to the Director on the activities of the high intensity drug trafficking area.
 (3)Board representationNone of the funds appropriated under this section may be expended for any high intensity drug trafficking area, or for a partnership or region of a high intensity drug trafficking area, if the Executive Board for such area, region, or partnership, does not apportion an equal number of votes between representatives of participating agencies and representatives of participating State, local, and Tribal agencies. Where it is impractical for an equal number of representatives of agencies and State, local, and Tribal agencies to attend a meeting of an Executive Board in person, the Executive Board may use a system of proxy votes or weighted votes to achieve the voting balance required by this paragraph.
 (4)No agency relationshipThe eligibility requirements of this section are intended to ensure the responsible use of Federal funds. Nothing in this section is intended to create an agency relationship between individual high intensity drug trafficking areas and the Federal Government.
 (f)Use of fundsThe Director shall ensure that not more than 5 percent of Federal funds appropriated for the Program are expended for substance use disorder treatment programs and not more than 5 percent of the Federal funds appropriated for the Program are expended for drug prevention programs.
			(g)Counterterrorism activities
 (1)Assistance authorizedThe Director may authorize use of resources available for the Program to assist Federal, State, local, and Tribal law enforcement agencies in investigations and activities related to terrorism and prevention of terrorism, especially but not exclusively with respect to such investigations and activities that are also related to drug trafficking.
 (2)LimitationThe Director shall ensure— (A)that assistance provided under paragraph (1) remains incidental to the purpose of the Program to reduce drug availability and carry out drug-related law enforcement activities; and
 (B)that significant resources of the Program are not redirected to activities exclusively related to terrorism, except on a temporary basis under extraordinary circumstances, as determined by the Director.
 (h)Role of drug enforcement administrationThe Director, in consultation with the Attorney General, shall ensure that a representative of the Drug Enforcement Administration is included in the Intelligence Support Center for each high intensity drug trafficking area.
			(i)Emerging threat response fund
 (1)In generalSubject to the availability of appropriations, the Director may expend up to 10 percent of the amounts appropriated under this section on a discretionary basis, in accordance with the criteria established under paragraph (2)—
 (A)to respond to any emerging drug trafficking threat in an existing high intensity drug trafficking area;
 (B)to establish a new high intensity drug trafficking area; or (C)to expand an existing high intensity drug trafficking area.
 (2)Consideration of impactIn allocating funds under this subsection, the Director shall consider— (A)the impact of activities funded on reducing overall drug traffic in the United States, or minimizing the probability that an emerging drug trafficking threat will spread to other areas of the United States; and
 (B)such other criteria as the Director considers appropriate. (j)Annual HIDTA program budget submissionsAs part of the documentation that supports the President’s annual budget request for the Office, the Director shall submit to Congress a budget justification that includes—
 (1)the amount proposed for each HIDTA, conditional upon a review by the Office of the request submitted by such HIDTA and the performance of such HIDTA, with supporting narrative descriptions and rationale for each request;
 (2)a detailed justification that explains— (A)the reasons for the proposed funding level and how such funding level was determined based on a current assessment of the drug trafficking threat in each high intensity drug trafficking area;
 (B)how such funding will ensure that the goals and objectives of each such area will be achieved; and (C)how such funding supports the National Drug Control Strategy; and
 (3)the amount of HIDTA funds used to investigate and prosecute organizations and individuals trafficking in each major illicit drug, as identified by the Director, in the prior calendar year, and a description of how those funds were used.
 (k)HIDTA annual evaluation reportAs part of each report submitted pursuant to section 1006(a) of title 31, United States Code, as added by section 2(c), the Director shall include, for each designated high intensity drug trafficking area, a report that—
 (1)describes— (A)the specific purposes for the high intensity drug trafficking area; and
 (B)the specific long-term and short-term goals and objectives for the high intensity drug trafficking area;
 (2)includes an evaluation of the performance of the high intensity drug trafficking area in accomplishing the specific long-term and short-term goals and objectives identified under subparagraph (1)(B);
 (3)assesses the number and operation of all federally funded drug enforcement task forces within such high intensity drug trafficking area;
 (4)describes— (A)each Federal, State, local, and Tribal drug enforcement task force operating in such high intensity drug trafficking area;
 (B)how such task forces coordinate with each other, with any high intensity drug trafficking area task force, and with investigations receiving funds from the Organized Crime and Drug Enforcement Task Force;
 (C)what steps, if any, each such task force takes to share information regarding drug trafficking and drug production with other federally funded drug enforcement task forces in the high intensity drug trafficking area;
 (D)the role of the high intensity drug trafficking area in coordinating the sharing of such information among task forces;
 (E)the nature and extent of cooperation by each Federal, State, local, and Tribal participant in ensuring that such information is shared among law enforcement agencies and with the high intensity drug trafficking area;
 (F)the nature and extent to which information sharing and enforcement activities are coordinated with joint terrorism task forces in the high intensity drug trafficking area; and
 (G)any recommendations for measures needed to ensure that task force resources are utilized efficiently and effectively to reduce the availability of illegal drugs in the high intensity drug trafficking areas; and
 (5)in consultation with the Director of National Intelligence— (A)evaluates existing and planned law enforcement intelligence systems supported by such high intensity drug trafficking area, or utilized by task forces receiving any funding under the Program, including the extent to which such systems ensure access and availability of law enforcement intelligence to Federal, State, local, and Tribal law enforcement agencies within the high intensity drug trafficking area and outside of such area;
 (B)evaluates the extent to which Federal, State, local, and Tribal law enforcement agencies participating in each high intensity drug trafficking area are sharing law enforcement intelligence information to assess current drug trafficking threats and design appropriate enforcement strategies; and
 (C)identifies the measures needed to improve effective sharing of information and law enforcement intelligence regarding drug trafficking and drug production among Federal, State, local, and Tribal law enforcement participating in a high intensity drug trafficking area, and between such agencies and similar agencies outside the high intensity drug trafficking area.
					(l)Coordination of law enforcement intelligence sharing with organized crime drug enforcement task
			 force program
 (1)Drug enforcement intelligence sharingThe Director, in consultation with the Attorney General, shall ensure that any drug enforcement intelligence obtained by the Intelligence Support Center for each high intensity drug trafficking area is shared, on a timely basis, with the drug intelligence fusion center operated by the Organized Crime Drug Enforcement Task Force of the Department of Justice.
 (2)CertificationBefore the Director awards any funds to a high intensity drug trafficking area, the Director shall certify that the law enforcement entities participating in that HIDTA are providing laboratory seizure data to the national clandestine laboratory database at the El Paso Intelligence Center.
 (m)Authorization of appropriationsThere is authorized to be appropriated to the Office to carry out this section $280 million for each fiscal years 2019 through 2023.
			(n)Specific purposes
 (1)In generalThe Director shall ensure that, of the amounts appropriated for a fiscal year for the Program, at least 2.5 percent is used in high intensity drug trafficking areas with severe neighborhood safety and illegal drug distribution problems.
 (2)Required usesThe funds used under paragraph (1) shall be used to ensure the safety of neighborhoods and the protection of communities, including the prevention of the intimidation of witnesses of illegal drug distribution and related activities and the establishment of or support for programs that provide protection or assistance to witnesses in court proceedings.
 (3)Best practice modelsThe Director shall work with the HIDTAs to develop and maintain best practice models to assist State, local, and Tribal governments in addressing witness safety, relocation, financial and housing assistance, or any other services related to witness protection or assistance in cases of illegal drug distribution and related activities. The Director shall ensure dissemination of the best practice models to each HIDTA.
				4.Opioid crisis response
 (a)Emerging threat designationThe Director shall designate opioids and opioid analogues as emerging drug threats, in accordance with section 1009 of title 31, United States Code, as added by section 2(c).
			(b)Opioid response plan
 (1)IssuanceNot later than 60 days after the date of the enactment of this Act, the Director shall publish, make publicly available, and notify the President and the appropriate congressional committees of, the plan required under section 1009 of title 31, United States Code, as added by section 2(c), to be designated as the National Opioid Crisis Response Plan.
 (2)ContentsThe Director shall ensure the plan establishes measurable goals, including reducing fatal and non-fatal overdoses, and includes the following:
 (A)An initiative to ensure the United States mail is effectively screened to prevent illicit drugs from entering the United States, including—
 (i)designating the United States Postal Service as a National Drug Control Program Agency; (ii)directing the United States Postal Service and any other related National Drug Control Program Agency to take any appropriate actions necessary to reduce the amount of illicit drugs entering the country; and
 (iii)developing an international coordination plan, in consultation with the National Drug Control Program Agencies and in accordance with section 1010 of such title 31, United States Code, as added by section 2(c), to include efforts to address international drug control initiatives and strengthen bilateral and multilateral strategies to reduce illicit drugs and precursor chemicals from entering the United States through international mail or across land borders or ports of entry.
 (B)Support for universal adoption of evidence-based prescribing guidelines, including— (i)establishing a task force to supplement existing prescribing guidelines with evidence-based standards and to facilitate, coordinate, and, as appropriate, conduct research to inform such guidelines;
 (ii)encouraging the adoption of evidence-based prescribing guidelines by each relevant agency, State and local governments, and private sector organizations;
 (iii)issuing guidance to National Drug Control Program Agencies to, as appropriate, revise regulations to ensure professionals have effective continuing education requirements; and
 (iv)disseminating and encouraging the adoption of best practices and evidence-based guidelines for effective prescribing practices.
 (C)A program to monitor the prescription drug market and illicit drug market for changes in trends relevant to reducing the supply or demand of such drugs.
 (D)An initiative to facilitate and coordinate Federal, State and local government initiatives, studies, and pilot or demonstration programs designed to evaluate the benefits of drug courts and related programs that reduce substance use prevalence.
 (E)A program, developed in coordination with the private sector, to— (i)facilitate the development of treatment and abuse-deterrent products, in accordance with section 1010(c) of title 31, United States Code, as added by section 2(c); and
 (ii)encourage the expansion of medication disposal programs and technology. (F)Initiatives to—
 (i)encourage the National Drug Control Program Agencies and the program established under section 1010(d) of title 31, United States Code, as added by section 2(c), to prioritize the development of sentencing standards or model codes for trafficking opioids and opioid analogues; and
 (ii)to advise States on establishing laws and policies to address opioid issues based on the recommendations developed and set forth by the President’s Commission on Combating Drug Addiction and the Opioid Crisis.
 (G)A program to identify successful college recovery programs, including sober housing programs that provide a shared living residence free of alcohol or illicit drug use for individuals recovering from drug or alcohol addiction and substance use disorders, on college campuses and disseminate best practices to Colleges and Universities to increase the number and capacity of such programs.
 (H)Convening working groups, consisting of the appropriate National Drug Control Program Agencies, State, local and Tribal governments, and other appropriate stakeholders, established in accordance with section 1010 of title 31, United States Code, as added by section 2(c)—
 (i)to support Prescription Drug Monitoring Programs by— (I)facilitating the sharing and interoperability of program data among States and Federal prescription drug monitoring programs;
 (II)assisting States in increasing utilization of such programs; (III)facilitating efforts to incorporate available overdose and naloxone deployment data into such programs;
 (IV)evaluating barriers to integrating program data with electronic health records; and (V)offering recommendations to address identified barriers; and
 (ii)to develop standards, and encourage the use of such standards, for the collection of data necessary to understand and monitor the opioid crisis, including—
 (I)State medical examiner reports on deaths caused by overdoses and related statistical data; and (II)first responder opioid intoxication incidents.
 (I)Research initiatives, to be initiated not later than 30 days after the issuance of the plan, to evaluate the uses and barriers to use of and the effects of improving the following programs:
 (i)Medication Assisted Treatment. (ii)Data collection systems used to confirm opioid use by individuals who have been arrested or hospitalized.
 (J)A requirement for an Advisory Committee on Substance Use Disorder Treatment Standards, to be established not later than 120 days after the issuance of the plan, to promulgate model evidence-based standards for substance use disorder treatment and recovery facilities which—
 (i)shall be chaired by the Director; (ii)shall include as members of the advisory committee representatives of the relevant National Drug Control Program Agencies;
 (iii)may include as members of the advisory committee government regulators, State representatives, consumer representatives, substance use disorder treatment providers, recovery residence owners and operators, and purchasers of substance use disorder treatments; and
 (iv)shall ensure such model standards are promulgated no later than 2 years after the date of the issuance of the plan.
 (c)RecommendationsNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the results of the initiatives conducted under subsection (b)(2)(I) and may include recommendations based on such results.
 (d)Grant report to CongressNot later than 1 year after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees an assessment on the feasibility of block grants of Federal funding to States.
			5.Exceptions and rules of construction
 (a)Inapplicability to certain programsThis Act, and the amendments made by this Act, shall not apply to the National Intelligence Program and the Military Intelligence Program, unless such program or an element of such program is designated as a National Drug Control Program—
 (1)by the President; or (2)jointly by—
 (A)in the case of the National Intelligence Program, the Director and the Director of National Intelligence; or
 (B)in the case of the Military Intelligence Program, the Director, the Director of National Intelligence, and the Secretary of Defense.
 (b)Classified informationAny contents of any report required under this Act, or the amendments made by this Act, that involve information properly classified under criteria established by an Executive order shall be presented to Congress separately from the rest of such report.
 (c)Use of existing resourcesTo the extent practicable, the Director and the head of each agency shall use existing procedures and systems to carry out agency requirements under this Act, and the amendments made by this Act.
 6.GAO audit and reportsNot later than 3 and 6 years after the date of the enactment of this Act, the Comptroller General shall—
 (1)conduct an audit relating to the programs and operations of— (A)the Office; and
 (B)certain programs within the Office, including— (i)the High Intensity Drug Trafficking Areas Program;
 (ii)the Drug-Free Communities Program; and (iii)the campaign under section 1009(d) of title 31, as added by section 2(c); and
 (2)submit to the Director and the appropriate congressional committees a report containing an evaluation of and recommendations on the—
 (A)policies and activities of the programs and operations subject to the audit; (B)economy, efficiency, and effectiveness in the administration of the reviewed programs and operations; and
 (C)policy or management changes needed to prevent and detect fraud and abuse in such programs and operations.
				7.Repeals
 (a)Repeals to the lawThe following provisions are repealed: (1)The Office of National Drug Control Policy Reauthorization Act of 1998 (Public Law 105–277; 21 U.S.C. 1701 et seq.).
 (2)Chapter 2 of the National Narcotics Leadership Act of 1988 (Public Law 100–690; 21 U.S.C. 1501 et seq.).
 (3)Section 203 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 21 U.S.C. 1708a).
 (4)Section 1105 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 21 U.S.C. 1701 note).
 (5)Section 1110 of Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 21 U.S.C. 1705 note).
 (6)Section 1110A of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 21 U.S.C. 1705 note).
 (7)Section 4 of Public Law 107–82 (21 U.S.C. 1521 note). (b)Effect on the codeThe Law Revision Counsel shall ensure that the website and any other publication issued after the date of the enactment of this Act for the Office of the Law Revision Counsel shows that the laws reflected in subchapter II of chapter 20 and chapter 22 of nonpositive law title 21 of the United States Code have been repealed.
 8.DefinitionsIn this Act, the terms agency, appropriate congressional committees, Director, drug, emerging drug threat, illicit drug use, illicit drugs, National Drug Control Program Agencies, and Office have the meaning given those terms in section 1001 of title 31, United States Code, as added by section 2(c).
		
	Passed the House of Representatives June 20, 2018.Karen L. Haas,Clerk
